

EXHIBIT 10.1



--------------------------------------------------------------------------------

$160,000,000.00


CREDIT AGREEMENT

among

FIRST CASH FINANCIAL SERVICES, INC.,
as Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO,
as Loan Guarantors,

THE LENDERS PARTY HERETO,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent

Dated as of February 5, 2014


WELLS FARGO SECURITIES, LLC
as Sole Lead Arranger and Sole Lead Bookrunner















--------------------------------------------------------------------------------

    
Prepared by:     [kingspaldinglogo.gif]













--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I. DEFINITIONS    
1.1
Defined Terms    

1.2
Other Interpretive Provisions    

1.3
Accounting Terms    

1.4
Rounding    

1.5
References to Agreements and Laws    

1.6
Foreign Currency Denomination    

ARTICLE II. THE CREDITS    
2.1
Commitment    

2.2
Required Payments; Termination    

2.3
Ratable Loans    

2.4
Types of Advances    

2.5
Commitment Fee; Reductions in Aggregate Commitment; Administrative Fee    

2.6
Minimum Amount of Each Advance    

2.7
Optional Principal Payments    

2.8
Method of Selecting Types and Interest Periods for New Advances    

2.9
Conversion and Continuation of Outstanding Advances    

2.10
Changes in Interest Rate; Applicable Margin    

2.11
Rates Applicable After Default    

2.12
Method of Payment    

2.13
Noteless Agreement; Evidence of Indebtedness    

2.14
Telephonic Notices    

2.15
Interest Payment Dates; Interest and Fee Basis    

2.16
Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions    

2.17
Lending Installations    

2.18
Non‑Receipt of Funds by the Agent    

2.19
Letters of Credit    

2.20
Mitigation Obligations; Replacement of Lenders    

2.21
Cash Collateral    

2.22
Defaulting Lenders    

2.23
Pro Rata Treatment and Payments    

2.24
Incremental Facility    

ARTICLE III. YIELD PROTECTION; TAXES    
3.1
Yield Protection    

3.2
Changes in Capital Adequacy Regulations    

3.3
[Reserved]    

3.4
Funding Indemnification    

3.5
Taxes    


i



--------------------------------------------------------------------------------



3.6
Inability to Determine Interest Rate    

3.7
Illegality    

ARTICLE IV. CONDITIONS PRECEDENT    
4.1
Initial Advance    

4.2
Each Advance    

ARTICLE V. REPRESENTATIONS AND WARRANTIES    
5.1
Existence and Standing    

5.2
Authorization and Validity    

5.3
No Conflict; Government Consent    

5.4
Financial Statements    

5.5
Material Adverse Change    

5.6
Taxes    

5.8
Subsidiaries    

5.9
ERISA    

5.10
Accuracy of Information    

5.11
Regulation U    

5.12
Material Agreements    

5.13
Compliance With Laws    

5.14
Ownership of Properties    

5.15
Plan Assets; Prohibited Transactions    

5.16
Environmental Matters    

5.17
Subordinated Indebtedness    

5.18
Insurance    

5.19
Solvency    

5.20
Compliance with FCPA    

5.21
Investment Company Act; etc.    

5.22
Equity Interests    

5.23
USA PATRIOT ACT NOTIFICATION    

5.24
Embargoed Person    

ARTICLE VI. COVENANTS    
6.1
Financial Reporting    

6.2
Use of Proceeds    

6.3
Notices    

6.4
Conduct of Business    

6.5
Taxes    

6.6
Insurance    

6.7
Compliance with Laws    

6.8
Maintenance of Properties    

6.9
Inspection    

6.10
Depository    

6.11
Indebtedness    

6.12
Merger    


ii



--------------------------------------------------------------------------------



6.13
Sale of Assets    

6.14
Investments and Acquisitions    

6.15
Liens    

6.16
Negative Pledges    

6.17
Affiliates    

6.18
[Reserved]    

6.19
Financial Covenants    

6.20
Subsidiaries as Guarantors    

6.21
Restricted Payments    

6.22
Corporate Changes    

6.23
Books and Records    

6.24
Public/Private Designation    

ARTICLE VII. DEFAULTS    
7.1
Misrepresentations    

7.2
Nonpayment of Obligations    

7.3
Breach of Covenants    

7.4
Bankruptcy Default    

7.5
[Reserved]    

7.6
Other Indebtedness    

7.7
[Reserved]    

7.8
[Reserved]    

7.9
Invalidity of Guaranty    

7.10
Change in Control    

7.11
Judgment Default    

7.12
ERISA Default    

7.13
[Reserved]    

7.14
Liens    

7.15
Reviews and/or Fines    

ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    
8.1
Acceleration    

8.2
Amendments    

8.3
Preservation of Rights    

ARTICLE IX. GENERAL PROVISIONS    
9.1
Survival of Representations    

9.2
Governmental Regulation    

9.3
Headings    

9.4
Entire Agreement    

9.5
Several Obligations; Benefits of this Agreement    

9.6
Expenses; Indemnification    

9.7
Numbers of Documents    

9.8
[Reserved]    


iii



--------------------------------------------------------------------------------



9.9
Severability of Provisions    

9.10
Nonliability of Lenders    

9.11
Confidentiality    

9.12
Nonreliance    

ARTICLE X. THE AGENT    
10.1
Appointment and Authority    

10.2
Nature of Duties    

10.3
Exculpatory Provisions    

10.4
Reliance by Agent    

10.5
Notice of Default    

10.6
Non-Reliance on Agent and Other Lenders    

10.7
Indemnification    

10.8
Agent in Its Individual Capacity    

10.9
Resignation of Agent    

10.10
Guaranty Matters    

10.11
Agent’s Reimbursement and Indemnification    

10.12
Banking Services    

ARTICLE XI. SETOFF; RATABLE PAYMENTS    
11.1
Setoff    

11.2
Ratable Payments    

ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    
12.1
Successors and Assigns    

12.2
Participations    

12.3
Successors and Assigns    

12.4
Dissemination of Information    

ARTICLE XIII. NOTICES    
13.1
Notices    

13.2
Change of Address    

ARTICLE XIV. COUNTERPARTS    
ARTICLE XV. CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL;
MAXIMUM RATE    
15.1
CHOICE OF LAW    

15.2
CONSENT TO JURISDICTION    

15.3
WAIVER OF JURY TRIAL    

15.4
MAXIMUM RATE    

ARTICLE XVI. LOAN GUARANTY    
16.1
Guaranty    

16.2
Guaranty of Payment    


iv



--------------------------------------------------------------------------------



16.3
No Discharge or Diminishment of Loan Guaranty    

16.4
Defenses Waived    

16.5
Rights of Subrogation    

16.6
Reinstatement; Stay of Acceleration    

16.7
Information    

16.8
Termination    

16.9
Taxes    

16.10
Maximum Liability    

16.11
Contribution    

16.12
Liability Cumulative    

16.13
Keepwell    

16.14
Entire Agreement    

16.15
First Cash Ltd    

ARTICLE XVII. STATUTE OF FRAUDS NOTICE    
17.1
ENTIRE AGREEMENT – SECTION 26.02 NOTICE.    




v



--------------------------------------------------------------------------------





LIST OF SCHEDULES, EXHIBITS, AND APPENDIX
Exhibit “A”
-
Form of Compliance Certificate
Exhibit “B”
-
Form of Joinder Agreement
Exhibit “C”
-
Form of Assignment and Assumption
Exhibit “D”
-
Form of Account Designation Letter
Exhibit “E”
-
Form of Promissory Note
Exhibit “F”
-
Form of Borrowing Notice
 
 
 
Schedule 1
-
Subsidiaries
Schedule 2
-
Indebtedness and Liens
Schedule 3
-
Commitments and Pro Rata Shares
Schedule 4
-
Properties
Schedule 5
-
Investments
Schedule 6
-
Sales, transfers and other dispositions








vi



--------------------------------------------------------------------------------




CREDIT AGREEMENT
This Credit Agreement, dated as of February 5, 2014, is among FIRST CASH
FINANCIAL SERVICES, INC., the other Loan Parties party hereto, the Lenders party
hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and a Lender.
The Borrower has requested that the Lenders (which shall include the Agent)
provide a revolving credit facility, and the Lenders are willing to do so on the
terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.

DEFINITIONS


1.1    Defined Terms. As used in this Agreement:
“Acquired Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA” in this Section 1.1.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company.
“Acquisition Investment” means any acquisition by Borrower or any Subsidiary of
all or substantially all the assets of, or shares or other Equity Interests in,
a Person or of a division or line of business of a Person.
“Additional Unsecured Senior Debt” means any Indebtedness evidenced by senior
notes or convertible notes of the Borrower incurred or issued after the Closing
Date which (a) is not secured, directly or indirectly, or in whole or in part,
by a Lien, (b) does not contain any More Restrictive Covenants and (c) has a
maturity date at least six (6) months after the Maturity Date and such
Indebtedness shall not be subject to amortization or prepayment prior to such
date (other than in connection with a change of control transaction or asset
sale).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Advance for any
Interest Period or for any CB Floating Rate Advance, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.

1



--------------------------------------------------------------------------------






“Adjusted One Month LIBOR Rate” means an interest rate per annum equal to the
sum of (i) one percent (1%) per annum plus (ii) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means (i) the advancing of any Loan consisting of the aggregate amount
of the several Loans of the same Type and, in the case of Eurodollar Advances,
for the same Interest Period or (ii) or the issuance of any Letter of Credit.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
“Agent” means Wells Fargo Bank, National Association, in its capacity as
administrative agent and contractual representative of the Lenders pursuant to
Article X, and not in its individual capacity as a Lender, and any successor
Agent appointed pursuant to Article X.
“Agent-Related Persons” means the Agent (including any successor agent),
together with its Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
“Aggregate Commitment” means the aggregate of the Commitments of all Lenders, as
increased and/or reduced from time to time pursuant to the terms hereof, which
as of the Closing Date shall be equal to One Hundred and Sixty Million and
no/100 Dollars ($160,000,000.00).
“Aggregate Revenue Threshold” shall mean an amount equal to ninety percent (90%)
of the total consolidated revenue and ninety percent (90%) of Consolidated Total
Assets, in each case, of the Borrower and its Domestic Subsidiaries for the most
recent fiscal quarter as shown on the financial statements most recently
delivered or required to be delivered pursuant to Section 6.1.
“Agreement” means this Credit Agreement.
“Applicable Margin” means, for any day, with respect to any Loan, the applicable
spread set forth below under the caption “CBFR Spread,” “Eurodollar Spread” or
“Commitment Fee Rate,” as the case may be.

2



--------------------------------------------------------------------------------






CBFR Spread
Eurodollar
Spread
Commitment Fee
Rate
150 bps
250 bps
50 bps

“Approved Fund” has the meaning assigned to such term in Section 12.3.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an eligible assignee permitted by Article XII (with the consent of
any party whose consent is required by Article XII), and accepted by the Agent,
in substantially the form of Exhibit C or any other form approved by the Agent.


“Authorized Officer” means the chief executive officer, the president, the chief
financial officer, the treasurer, the chief operating officer or a vice
president of the Borrower or any Subsidiary of the Borrower or such other
representative of the Borrower or such Subsidiary as may be designated in
writing by any one of the foregoing with the consent of the Agent.
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
(d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services) and (e) products under any Swap
Agreement.
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services. In no event shall the Banking Services Obligations include any
Excluded Swap Obligations.


“Bankruptcy Event” means any of the events described in Section 7.4.


“Borrower” means First Cash Financial Services, Inc., a Delaware corporation.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” has the meaning assigned to such term in Section 2.8.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Fort Worth, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Advance,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

3



--------------------------------------------------------------------------------






“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP; provided that, notwithstanding the foregoing, in no event
will any lease that would have been categorized as an operating lease as
determined in accordance with GAAP on the date hereof be considered a
Capitalized Lease.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Equivalent Investments” means (a) United States Dollar denominated time
deposits and certificates of deposit of (i) any Lender, or (ii) any bank (other
than the Lenders) whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof, in each case with maturities of not more than one (1) year from the
date of acquisition, (b) investments, classified in accordance with GAAP as
current assets in money market investment programs registered under and in
compliance with the Investment Company Act of 1940, which are administered by
reputable financial institutions having capital of at least $100,000,000.00, (c)
mutual funds, administered by reputable financial institutions having capital of
at least $100,000,000.00 and registered under and in compliance with the
Investment Company Act of 1940, that invest in and direct investments in
obligations of any state of the United States or any political subdivision
thereof or municipality thereof the interest with respect to which is exempt
from federal income taxation under Section 103 of the Code and rated A-1 or
higher, or AA or higher by Standard and Poor’s Corporation, or P-1 or higher, or
Aa or higher by Moody’s Investors Services, and (d) auction rate floaters and
similar short term (one (1) to sixty (60) day maturities) gilt edge investments
in pools of bonds whose income is exempt from federal taxation, which are issued
by entities that are rated in the highest rating category of Standard and Poor’s
Corporation and/or Moody’s Investors Service.
“CB Floating Rate” means, as of any date of determination, a rate per annum
equal to the greater of (a) the Prime Rate in effect on such day or (b) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1%; provided that
the CB Floating Rate shall never be less than the Adjusted One Month LIBOR Rate
on such day (or if such day is not a Business Day, the immediately preceding
Business Day). Any change in the CB Floating Rate due to a change in the Prime
Rate or the Adjusted One Month LIBOR Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Adjusted One Month
LIBOR Rate, respectively.
  
“CB Floating Rate Advance” means any Advance when and to the extent that its
interest rate is determined by reference to the CB Floating Rate.


“Change in Control” means, with respect to the Borrower, an event or series of
events by which (a) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934), directly or indirectly, of thirty-five percent (35%) or more of the
voting stock of the Borrower, or (b) during any period of twelve (12)
consecutive months, a majority of the members of the board of directors of the
Borrower cease to be composed

4



--------------------------------------------------------------------------------






of individuals (i) who were members of such board on the first (1st) day of such
period, (ii) whose election or nomination to such board was approved by
individuals referred to in subsection (i) above constituting at the time of such
election or nomination at least a majority of such board, or (iii) whose
election or nomination to such board was approved by individuals referred to in
subsections (i) and (ii) above constituting at the time of such election or
nomination at least a majority of such board.
“Change in Deferred Taxes” means an amount equal to Deferred Income Tax
Liability on the last day of the subject test period less Deferred Income Tax
Liability as of the first day of the subject test period.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case arising under clauses (x) or (y) be deemed to be a
“Change in Law,” regardless of the date enacted, adopted or issued.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means a collective reference to the collateral which is identified
in, and at any time will be covered by, the Pledge Agreement and any other Loan
Document.


“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth in Schedule 3, as such amount may be modified
from time to time pursuant to the terms hereof.
“Committed Funded Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans and Pro Rata Share of L/C
Obligations at such time.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Consolidated EBITDA” means, for any period, an amount determined for the
Borrower and its Subsidiaries on a consolidated basis equal to:
(a)    Consolidated Net Income;

5



--------------------------------------------------------------------------------






plus,
(b)    the sum, without duplication, of the amounts for such period (to the
extent deducted in determining Consolidated Net Income) of the following:
(i)    Consolidated Interest Expense;
(ii)    expense for taxes, including federal, foreign, state, local, franchise,
excise and similar taxes paid or accrued during such period (including in
respect of repatriated funds);
(iii)    depreciation and amortization, including amortization or charge-off of
intangible assets;
(iv)    any out-of-pocket fees or expenses, losses or charges (other than
depreciation or amortization expense) related to any issuance, Investment,
Acquisition, disposition, conveyance or recapitalization or the incurrence or
repayment of Indebtedness (including a refinancing or amendment, waiver or
modification thereof), in each case, permitted under this Agreement (including
any such transaction consummated prior to or after the Closing Date and any such
transaction undertaken whether or not successful) in an aggregate amount not to
exceed $2,500,000 in any four (4) fiscal quarter period;
(v)    any out-of-pocket fees or expenses payable upon the consummation of
issuances of Additional Unsecured Senior Debt in an aggregate amount not to
exceed $5,000,000 to the extent such Additional Unsecured Senior Debt issuance
is consummated within two (2) years after the Closing Date;
(vi)    unusual or non-recurring charges in connection with employee severance,
lease terminations and lease buyouts related to closure of stores and write-off
of assets related to permitted asset sales, acquisitions, investments,
restructurings and dispositions conducted after the Closing Date;
(vii)    non-recurring, non-cash charges, non-cash expenses or non-cash losses
reducing Consolidated Net Income (excluding any non-cash charge that results in
an accrual of or reserve for cash charges in any future period);
(viii)    losses on sales or dispositions of assets outside the ordinary course
of business;
(ix)    transaction fees, costs and expenses incurred to the extent actually
reimbursed by third parties pursuant to indemnification provisions or insurance;
(x)    proceeds of business interruption insurance in an amount representing the
losses for the applicable period that such proceeds are intended to replace;

6



--------------------------------------------------------------------------------






(xi)    Non-Cash Compensation Expenses arising from the issuance of Equity
Interests, options to purchase Equity Interests and stock appreciation rights;
(xii)    non-cash loss from the early extinguishment of hedging obligations or
other derivative instruments;
minus
(c)    non-cash items and gains on sales or dispositions of assets outside the
ordinary course of business added in the calculation of Consolidated Net Income
(other than (x) any such non-cash item to the extent it will result in the
receipt of cash payments in any future period or in respect of which cash was
received in a prior period or (y) which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges in any prior period).
“Consolidated Funded Indebtedness” means, at the time in question, the aggregate
dollar amount of Consolidated Indebtedness at such time, whether or not such
amount is due or payable at such time. For purposes of this definition, the term
“Indebtedness” shall include the Revolving Principal Balance but exclude
Indebtedness described in subsections (e) and (j) in the below definition of
Indebtedness.
“Consolidated Indebtedness” means, at the time in question, the Indebtedness of
the Borrower and its Subsidiaries calculated on a consolidated basis as of such
time.
“Consolidated Interest Expense” shall mean, as of any date of determination for
the four (4) consecutive fiscal quarter period ending on such date, all interest
expense (excluding amortization of debt discount and premium, but including the
interest component under Capitalized Leases and synthetic leases, non-cash
interest, tax retention operating leases, off-balance sheet loans and similar
off-balance sheet financing products) for such period of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period, excluding (a) any income (or loss) of any Person (other
than a Subsidiary of the Borrower) in which any other Person (other than the
Borrower or any of its Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to the Borrower
or any of its Subsidiaries by such Person during such period, (b) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Subsidiaries, (c) the income of any Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary, (d) any
unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other monetary items of the Borrower or any
Subsidiary owing to the Borrower or any Subsidiary and any unrealized foreign
exchange gains or losses relating to the translation of assets and liabilities

7



--------------------------------------------------------------------------------






denominated in foreign currencies, (e) any after-tax gains or non-cash losses
attributable to asset sales or returned surplus assets of any Plan or similar
employee benefit plan, (f) any net gains, charges or losses on disposed,
abandoned and discontinued operations (other than assets held for sale) and any
accretion or accrual of discontinued operations, (g) effects of purchase
accounting adjustments (including the effects of such adjustments pushed down to
such Person and its Subsidiaries) in component amounts required or permitted by
GAAP, resulting from the application of purchase accounting in relation to any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes and (h) to the extent not included in clauses (a) through (g)
above, any net extraordinary gains or net extraordinary losses.
“Consolidated Tangible Net Worth” means, at any time in question, the
Consolidated Total Assets of the Borrower and its Subsidiaries (minus all
intangible assets) minus consolidated total liabilities of the Borrower and its
Subsidiaries, calculated on a consolidated basis as of such time.
“Consolidated Rentals” means, with reference to any period, the Rentals of the
Borrower and its Subsidiaries calculated on a consolidated basis for such
period.
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet delivered pursuant to Section 6.1(a) or (b), as applicable.
“Controlled Affiliate” has the meaning assigned to it in Section 5.23(b).
“Conversion/Continuation Notice” has the meaning assigned to such term in
Section 2.9.
“CSO Program” means the program of the Borrower and its Subsidiaries in
existence as of the Closing Date, as the same may be amended, modified or
supplemented in accordance with applicable law, whereby the Borrower and its
Subsidiaries assist customers in obtaining extensions of credit in the State of
Texas.
“Current Maturities of Long Term Debt” means the principal portion of the long
term debt of the Borrower and its Subsidiaries, on a consolidated basis, and the
principal portion of the Capitalized Lease Obligations of the Borrower and its
Subsidiaries, on a consolidated basis, which will be due in the twelve (12)
months immediately following any date of computation of Current Maturities of
Long Term Debt in accordance with GAAP, but excluding balloon payments of long
term debt due at maturity if it is reasonably contemplated that such balloon
payment will be refinanced on or prior to such maturity.


“Debtor Relief Laws” means the Bankruptcy Code in Title 11 of the United States
Code and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.


“Default” means an event described in Article VII.

8



--------------------------------------------------------------------------------






“Default Rate” means (a) when used with respect to the Obligations, other than
Letter of Credit Fees, an interest rate equal to (i) for CB Floating Rate
Advances (A) the CB Floating Rate plus (B) the Applicable Margin applicable to
CB Floating Rate Advances plus (C) 2.00% per annum and (ii) for Adjusted LIBO
Rate Loans, (A) the Adjusted LIBO Rate plus (B) the Applicable Margin applicable
to Adjusted LIBO Rate Loans plus (C) 2.00% per annum, (b) when used with respect
to Letter of Credit Fees, a rate equal to the Applicable Margin applicable to
Letter of Credit Fees plus 2.00% per annum and (c) when used with respect to any
other fee or amount due hereunder, an interest rate equal to (A) the CB Floating
Rate plus (B) the Applicable Margin, applicable to CB Floating Rate Advances
plus (C) 2% per annum.


“Defaulting Lender” means, subject to Section 2.22(b) any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, the L/C Issuer or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit) within two (2) Business Days of the date when due, (b) has notified the
Borrower, the Agent or the L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, the L/C Issuer and each Lender.



9



--------------------------------------------------------------------------------






“Deferred Income Tax Liability” means, as to the Borrower, a liability
recognized for temporary differences that will result in net taxable amounts in
future years as further described and reported in Borrower’s periodic financial
statements as “Deferred Income Taxes.”


“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and its Subsidiaries in
the definition of Consolidated EBITDA were references to such Sold Entity or
Business and its Subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business (but excluding Consolidated EBITDA of any related
Person or business not Disposed of by the Borrower or its Subsidiaries that
would otherwise be included in a consolidated calculation).
“Disqualified Equity Interest” means any Equity Interests of any Person which,
by the terms thereof or by the terms of any security into which such Equity
Interests are convertible or for which such Equity Interests are exchangeable or
exercisable at the option of the holder, or upon the happening of any event
(other than an asset sale or a change of control), mature or are mandatorily
redeemable pursuant to sinking fund obligations or otherwise, or are redeemable
for cash, property or securities constituting Indebtedness at the option of the
holder thereof, in whole or in part, or would otherwise require the mandatory
payment of dividends (other than dividends payable in Equity Interests (other
than Disqualified Equity Interests) and cash in lieu of fractional shares of
Equity Interests) on or prior to the date that is ninety-one (91) days following
the Maturity Date.


“Dollars” and “$” means dollars in lawful currency of the United States of
America.


“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia, other than any such Subsidiary (x) that has no
material assets other than equity, or equity and indebtedness, of one or more
Foreign Subsidiaries or (y) that is owned by a Foreign Subsidiary.


“Embargoed Person” has the meaning assigned to it in Section 5.14.
“Engagement Letter” means that certain Engagement Letter, dated as of September
27, 2013, by and between Wells Fargo Securities, LLC and First Cash Financial
Services, Inc.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents

10



--------------------------------------------------------------------------------






(however designated) of capital stock, (c) in the case of a partnership,
partnership interests (whether general, preferred or limited), (d) in the case
of a limited liability company, membership interests and (e) any other interest
or participation that confers or could confer on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person, without limitation, options, warrants and any other “equity security” as
defined in Rule 3a11-1 of the Securities Exchange Act of 1934.


“ERISA” means the Employee Retirement Income Security Act of 1974 and any rule
or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“Eurodollar,” when used in reference to any Advance or Loan (other than a CB
Floating Rate Advance), refers to whether such Loan, or the Loans comprising
such Advance, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate.
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at a rate determined by reference to the Adjusted
LIBO Rate.
“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Guarantor’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Loan Guarantor or the grant of such security interest becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such‑Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that,

11



--------------------------------------------------------------------------------






pursuant to Section 3.5, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.5 and (d) any Taxes imposed under FATCA.


“Exhibit” refers to a specific exhibit to this Agreement, unless another
document is specifically referenced.


“Executive Order” has the meaning assigned to such term in Section 5.24.
“Facility Termination Date” means the earlier of (a) the Maturity Date and (b)
the date on which the Aggregate Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.
“FATCA” means the Foreign Account Tax Compliance Act contained in Sections 1471
through 1474 of the Code as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any intergovernmental agreements entered into in
accordance therewith, and any agreements entered into pursuant to Section
1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/16 of 1%) of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average (rounded upwards, if necessary, to the
next 1/16 of 1%) of the quotations for such day for such transactions received
by the Agent from three Federal funds brokers of recognized standing selected by
it.
“Fixed Charge Coverage Ratio” means, for each compliance reporting period, for
the preceding four (4) fiscal quarters, the ratio of (y) Consolidated Net Income
plus Consolidated Interest Expense paid in cash plus Change in Deferred Taxes
plus Consolidated Rentals less cash dividends less Stock Repurchases to (z)
Current Maturities of Long Term Debt plus Consolidated Interest Expense, plus
Consolidated Rentals.
“Foreign Assets Control Regulations” has the meaning assigned to it in Section
5.24.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Restructuring” means the reorganization of the ownership structure of
the Foreign Subsidiaries of the Borrower.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Foreign Third-Party Loans” means loans and advances to a Foreign Subsidiary by
any party other than the Borrower or a Subsidiary of the Borrower in an
aggregate principal amount not

12



--------------------------------------------------------------------------------






to exceed $10,000,000 at any time outstanding, which loans and advances shall
either be unsecured or secured only by assets of such Foreign Subsidiary and the
assets of its Subsidiaries.


“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.


“GAAP” means generally accepted accounting principles in effect in the United
States (or, in the case of Foreign Subsidiaries with significant operations
outside the United States, generally accepted accounting principles in effect
from time to time in their respective jurisdictions of organization or
formation) applied on a consistent basis, subject, however, in the case of
determination of compliance with the financial covenants set out in Section
6.19, to the provisions of Section 1.3.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.
“Guarantee” of or by any Person (the “guarantor”) means any obligation (or the
incurrence of any obligation), contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation (or the incurrence
of any obligation) of the guarantor, direct or indirect, (a) to purchase or pay
(or advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranteed Obligations” has the meaning assigned to such term in Section 16.1.
In no event shall the Guaranteed Obligations include any Excluded Swap
Obligations.


“Honor Date” has the meaning assigned to such term in Section 2.19(c).


“Immaterial Subsidiary” means any Subsidiary of the Borrower whose portion of
the (a) Consolidated Total Assets of the Borrower and its Subsidiaries does not
exceed three percent (3%) of the aggregate Consolidated Total Assets of the
Borrower and its Subsidiaries or (b) gross revenues

13



--------------------------------------------------------------------------------






of the Borrower and its Subsidiaries does not exceed three percent (3%) of the
aggregate gross revenues of the Borrower and its Subsidiaries (as set forth in
the most recently delivered consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 6.1).


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business) to the extent such
obligation is required to be listed as a liability on the balance sheet of such
Person pursuant to GAAP, (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capitalized Lease Obligations of
such Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) obligations, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (i) any
and all Swap Agreements, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Swap Agreement transaction and (k)
all preferred Equity Interests issued by such Person that are not Qualified
Preferred Equity. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The amount of Indebtedness of any Person for purposes of clause (e)
above shall (unless such Indebtedness has been assumed by such Person) be deemed
to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) to the extent not included in clause (a), Other Taxes.
“Ineligible Institution” has the meaning assigned to it in Section 12.3.
“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day; provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

14



--------------------------------------------------------------------------------






“Investment” of a Person means any (i) Acquisition by such Person, (ii) advance,
loan (other than commission, travel, entertainment, relocation and similar
advances to directors, officers and employees made in the ordinary course of
business) or other extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) to, any
Person or (iii) other capital contribution to or investment in any Person,
including, without limitation, any Guarantee (including any support for a letter
of credit issued on behalf of such Person but excluding any Guarantees (other
than Guarantees of Indebtedness) entered into in the ordinary course of
business) incurred for the benefit of such Person. The amount, as of any date of
determination, of (a) any Investment in the form of a loan or an advance shall
be the principal amount thereof outstanding on such date, minus any cash
payments actually received by such investor representing interest in respect of
such Investment (to the extent any such payment to be deducted does not exceed
the remaining principal amount of such Investment), but without any adjustment
for write-downs or write-offs (including as a result of forgiveness of any
portion thereof) with respect to such loan or advance after the date thereof,
(b) any Investment in the form of a Guarantee shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined in
good faith by the Borrower, (c) any Investment in the form of a transfer of
Equity Interests or other non-cash property or services by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the fair market value (as determined in good faith by the Borrower) of
such Equity Interests or other property or services as of the time of the
transfer, minus any payments actually received by such investor representing a
return of capital of, or dividends or other distributions in respect of, such
Investment (to the extent such payments do not exceed, in the aggregate, the
original amount of such Investment), but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (d) any
Investment (other than any Investment referred to in clause (a), (b) or (c)
above) by the specified Person in the form of a purchase or other acquisition
for value of any Equity Interests, evidences of Indebtedness or other securities
of any other Person shall be the original cost of such Investment, plus (i) the
cost of all additions thereto and minus (ii) the amount of any portion of such
Investment that has been repaid to the investor as a repayment of principal or a
return of capital, and of any payments or other amounts actually received by
such investor representing interest, dividends or other distributions in respect
of such Investment (to the extent the amounts referred to in clause (ii) do not,
in the aggregate, exceed the original cost of such Investment plus the costs of
additions thereto), but without any other adjustment for increases or decreases
in value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment. For purposes of Section 6.14, if
an Investment involves the acquisition of more than one Person, the amount of
such Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by the Borrower.
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit B.

15



--------------------------------------------------------------------------------






“Laws” means all statutes, laws, ordinances, regulations, orders, writs,
injunctions, or decrees of the United States, any city or municipality, state,
commonwealth, nation, country, territory, possession, or any Tribunal.
“L/C Advance” means, with respect to each Lender, such Lender’s participation in
any L/C Borrowing in accordance with its Pro Rata Share.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a CB Floating Rate Advance.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means Wells Fargo in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder, provided,
however, that there shall only be one L/C Issuer at any one time hereunder.
“L/C Obligations” means, as of any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit, plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.
“Lender” means any of the several banks and other financial institutions as are,
or may from time to time become parties to this Agreement (including, without
limitation, the L/C Issuer); provided that notwithstanding the foregoing,
“Lender” shall not include any Loan Party, any Loan Party’s Affiliates or
Subsidiaries or any Ineligible Institution.


“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or otherwise selected by such Lender or the Agent
pursuant to Section 2.17.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the earlier of (a) the day that is on
or before the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day), or (b) one year after the date of such Letter of
Credit.
“Letter of Credit Fees” has the meaning set forth in Section 2.19(g).
“Letter of Credit Sublimit” means, with regard to the Letters of Credit, the
aggregate amount of $20,000,000.00. The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Commitment.

16



--------------------------------------------------------------------------------






“Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Funded Indebtedness (including Subordinated Indebtedness) as of
such date to (b) Consolidated EBITDA (for the four fiscal quarter period ending
on or immediately prior to such date).
“LIBO Rate” means, with respect to any Eurodollar Advance for any Interest
Period, the rate per annum appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the “LIBO Rate” with respect to such Eurodollar Advance for such Interest Period
shall be the rate at which dollar deposits of an amount comparable for the Loans
then requested and for a maturity comparable to such Interest Period are offered
by the principal London office of the Agent in immediately available funds in
the London interbank market at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with a CB Floating Rate Advance, such rate shall be determined as
modified by the definition of Adjusted One Month LIBOR Rate.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).
“Loan Documents” means this Agreement, all Notes issued pursuant to Section
2.13, all Letters of Credit issued pursuant to Section 2.19, all Letter of
Credit Applications, the Loan Guaranty, the Pledge Agreement and such other
agreements and documents, any amendments or supplements thereto or modifications
thereof executed or delivered pursuant to the terms of this Agreement.
“Loan Guarantor” means each Domestic Subsidiary of the Borrower that is required
to become a Loan Guarantor pursuant to Section 6.20.
“Loan Guaranty” means Article XVI of this Agreement.
“Loan Parties” means the Borrower, any Loan Guarantor and any other Person who
becomes a party to this Agreement pursuant to a Joinder Agreement and their
successors and assigns.
“Loan Party” means any one of the Loan Parties.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole,

17



--------------------------------------------------------------------------------






(b) the ability of a Loan Party to perform its obligations under the Loan
Documents to which it is a party, or (c) the validity or enforceability of any
of the Loan Documents or the rights or remedies of the Agent or the Lenders
thereunder.
“Maturity Date” means February 5, 2019.
“Maximum Rate” means has the meaning assigned to such term in Section 15.4.
“More Restrictive Covenant ” means, with respect to any Additional Unsecured
Senior Debt, any financial covenant, negative covenant, default or similar
restriction applicable to the Borrower or any of its Subsidiaries (regardless of
whether such provision is labeled or otherwise characterized as a covenant), the
subject matter of which is similar to the negative and financial covenants set
forth in Article VI of this Agreement, the defaults set forth in Article VII of
this Agreement or related to definitions in Article I of this Agreement, but
which contains one or more percentages, ratios, amounts or formulas that is more
restrictive than those set forth herein or more beneficial to the holder or
holders of the Indebtedness created or evidenced by the document in which such
covenant or similar restriction is contained than to the Lenders hereunder.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which Borrower or any ERISA Affiliate is making, is obligated to
make or has made or been obligated to make contributions during the last six
years.
“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.
“Non-Defaulting Lender’ means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Notes” means all of the promissory notes issued at the request of Lenders
pursuant to Section 2.13 in the form of Exhibit E and “Note” means any one of
the Notes.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations (including, but not limited to, L/C
Obligations) of the Borrower to the Lenders or to any Lender, the Agent or any
indemnified party arising under the Loan Documents. In no event shall the
Obligations include any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

18



--------------------------------------------------------------------------------






“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan Document.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar other Taxes that arise from any payment
made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.
“Outstanding Amount” means (a) with respect to Advances on any date, the
Revolving Principal Balance after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; (b) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
“Paid in Full” means the payment or satisfaction in full of the Obligations
(other than with respect to contingent indemnification obligations for which no
claim has been made), the termination of the Commitments and the cancellation of
the Letters of Credit (other than those Letters of Credit that have been cash
collateralized or otherwise backstopped in a manner acceptable to the L/C Issuer
in its sole discretion (including by “grandfathering” into one or more future
credit facilities)).
“Participant Register” has the meaning assigned to such term in Section 12.2(d).
“Participants” has the meaning assigned to such term in Section 12.2(a).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)).


“Payment Date” means the last Business Day of each March, June, September and
December and the Facility Termination Date.


“Payment Event of Default” shall mean a Default specified in Section 7.2.


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted

19



--------------------------------------------------------------------------------






value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus original issue discount, other amounts paid, and fees and
expenses incurred, in connection with such modification, refinancing, refunding,
renewal or extension and by an amount equal to any existing commitments
unutilized thereunder, (b) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 6.11(i), the Indebtedness
resulting from such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) (i) the terms and conditions (including, if
applicable, as to collateral) of such modification, refinancing, refunding,
renewal or extension taken as a whole are customary for similar Indebtedness in
light of then-prevailing market conditions as reasonably determined by the
Borrower (and in the case of Permitted Refinancing Indebtedness with respect to
clause (q) in Section 6.11, containing no More Restrictive Covenants and (ii)
the primary obligor in respect of Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension is the primary obligor in respect
of the Indebtedness being modified, refinanced, refunded, renewed or extended or
is a Loan Party. For the avoidance of doubt, it is understood that a Permitted
Refinancing may constitute a portion of an issuance of Indebtedness in excess of
the amount of such Permitted Refinancing; provided that such excess amount is
otherwise permitted to be incurred under Section 6.11.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
executed by the Loan Parties in favor of the Agent, for the benefit of the Agent
and the Lenders, as the same may from time to time be amended, modified,
extended, restated, replaced, or supplemented from time to time in accordance
with the terms hereof and thereof.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Agent as its prime rate at its offices at Fort Worth, Texas; each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.
“Principal Office” means the Agent’s office at Wells Fargo Bank, National
Association, 1525 W W.T. Harris Blvd, 1st Floor, Charlotte, North Carolina
28262-8522.
“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) is owned
or controlled by, or acting for or on behalf of, any Person listed in the Annex
to the Executive Order or identified pursuant to the provisions of Section 1 of
the Executive Order; (c) with whom a Lender is prohibited from dealing

20



--------------------------------------------------------------------------------






or otherwise engaging in any transaction by any terrorism or anti‑laundering
law, including the Executive Order; (d) who commits, threatens, conspires to
commit, or support “terrorism” as defined in the Executive Order; (e) who is
named as a “Specially designated national or blocked person” on the most current
list published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (d).
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means, with respect to each Lender, the percentage (carried out
to the seventh decimal place) of the Aggregate Commitment set forth opposite the
name of such Lender on Schedule 3, as such share may be adjusted as contemplated
herein.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.


“Qualified Preferred Equity” means any Equity Interests of the Borrower that do
not constitute Disqualified Equity Interests.


“Recipient” means, as applicable, (a) the Agent, (b) any Lender, and (c) the L/C
Issuer.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
L/C Issuer pursuant to Section 2.19(c) for amounts drawn under Letters of
Credit.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

21



--------------------------------------------------------------------------------






“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
“Reports” has the meaning assigned to such term in Section 9.6.
“Required Lenders” means, at any time, Lenders having Commitments representing
at least a majority of the sum of the Aggregate Commitment at such time;
provided, that if any Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Lenders, Obligations
owing to such Defaulting Lender and such Defaulting Lender’s Commitments.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Loan Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding or (d) any payment or prepayment of
principal of, premium, if any, or interest on, redemption, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, any Subordinated
Indebtedness of any Loan Party or any of its Subsidiaries.


“Revolving Principal Balance” means the aggregate unpaid principal balance of
the Loans at the time in question.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Obligations owing to one or more Lenders or
their respective Affiliates.
“Solvent” means, with respect to any Person, that the fair value of the assets
of such Person (determined on a going concern basis) is, on the date of
determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as they mature in the

22



--------------------------------------------------------------------------------






ordinary course of business and such Person does not have unreasonably small
capital with which to carry on its business. The amount of contingent or
unliquidated liabilities, as of such date will be computed at the amount which,
in light of all of the facts and circumstances existing at the time, represents
the amount that can reasonably be expected to become an actual or matured value
discount to present value at rates believed to be reasonable by such Person.
“Specified Transaction” means any Investment, disposition, incurrence or
repayment of Indebtedness, Restricted Payment, discontinuance of operations, or
any other event that should be calculated on a pro forma basis for purposes of
Section 6.19.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Stock Repurchases” means the dollar amount expended by the Borrower to acquire
or retire any of its capital stock.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
which is subordinated to payment of the Obligations on terms which are
reasonably satisfactory to the Agent and which does not contain any More
Restrictive Covenants.
“Subsidiary” of a Person means (a) any corporation, 49% or more of the
outstanding securities having ordinary voting power, of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its subsidiaries or by such Person and one or more of its subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization, 50% or more of the ownership interests having
ordinary voting power, of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower. As of the Closing Date, there are no
Subsidiaries except those listed on Schedule 1.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

23



--------------------------------------------------------------------------------






“Swap Obligations” of a Loan Party means, with respect to any Loan Guarantor, an
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of § 1a(47) of the Commodity Exchange
Act.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing.
“Test Period” means the four fiscal quarter period ending immediately prior to
any date of determination.
“Trading with the Enemy Act” has the meaning assigned to it in Section 5.24.
“Transferee” is defined in Section 12.4.
“Type” means, with respect to any Advance, its nature as a CB Floating Rate
Advance or a Eurodollar Advance.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Unreimbursed Amount” has the meaning set forth in Section 2.19(c)(i).
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, in its individual capacity, and its successors.
1.2    Other Interpretive Provisions.
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)
(i)    The words “herein” and “hereunder” and words of similar import when used
in any Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof.

(ii)    The term “including” is by way of example and not limitation.

24



--------------------------------------------------------------------------------






(iii)
The term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced.

(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)    Section headings herein and the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the financial statements,
except as otherwise specifically prescribed herein. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 5.4, and such
change shall result in a change in the method of calculation of any financial
covenant, standard or term found in this Agreement, either the Borrower or the
Required Lenders may by notice to the Lenders and the Borrower, respectively,
require that the Lenders and the Borrower negotiate in good faith to amend such
covenants, standards and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Borrower and its Subsidiaries shall be
the same as if such change had not been made. No delay by the Borrower or the
Required Lenders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 1.3, financial covenants (all related defined terms) shall be
computed and determined in accordance with GAAP in effect prior to such change
in accounting principles. Without limiting the generality of the foregoing, the
Borrower shall neither be deemed to be in compliance with any covenant hereunder
or out of compliance with any covenant hereunder if such state of compliance or
non-compliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.
(b)    All terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (A) without giving effect to any election under the Financial Accounting
Standards Board’s Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any of its Subsidiaries at “fair value”, as defined therein, (B)
without giving effect to any treatment of Indebtedness in respect of convertible
debt instruments under the Financial Accounting Standards Board’s Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial

25



--------------------------------------------------------------------------------






Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (C) in a manner such that any obligations relating to a lease that
was accounted for by a Person as an operating lease as of the Closing Date and
any operating lease entered into after the Closing Date by such Person shall be
accounted for as obligations relating to an operating lease and not as
Capitalized Lease Obligations.
1.4    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.5    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
1.6    Foreign Currency Denomination. For purpose of determining compliance with
any Dollar-denominated restriction on Indebtedness, Liens, Investments,
Acquisitions or dispositions of Property, the Dollar-equivalent amount of such
transaction denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such transaction was
entered into (or, in the case of term debt, incurred, or in the case of
revolving credit debt, first committed), provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency and
such refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect of the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the amount necessary to refinance the principal
amount of such Indebtedness being refinanced.
ARTICLE II.    

THE CREDITS
2.1    Commitment. From and including the Closing Date and prior to the Facility
Termination Date, each Lender severally, but not jointly, agrees, on the terms
and conditions set forth in this Agreement, to make Loans to the Borrower from
time to time in amounts not to exceed in the aggregate at any one time
outstanding the amount of its Commitment; provided, however, that (i) with
regard to each Lender individually, the sum of such Lender’s Pro Rata Share of
the aggregate principal amount of outstanding Loans plus such Lender’s Pro Rata
Share of outstanding L/C Obligations shall not exceed such Lender’s Commitment
and (ii) with regard to the Lenders collectively, the sum of the aggregate
principal amount of outstanding Loans plus outstanding L/C

26



--------------------------------------------------------------------------------






Obligations shall not exceed the Aggregate Commitment then in effect. Subject to
the terms of this Agreement, the Borrower may borrow, repay and reborrow at any
time prior to the Facility Termination Date. The Commitments to lend hereunder
shall expire on the Facility Termination Date.
2.2    Required Payments; Termination. Any outstanding Advances and all other
unpaid Obligations shall be Paid in Full by the Borrower on the Facility
Termination Date. If at any time after the Closing Date, the sum of the
aggregate principal amount of outstanding Loans plus outstanding L/C Obligations
shall exceed the Aggregate Commitment, the Borrower shall immediately prepay the
Loans and (after all Loans have been repaid) cash collateralize the L/C
Obligations in an amount sufficient to eliminate such excess.
2.3    Ratable Loans. Each Advance hereunder shall consist of Loans made from
the several Lenders ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment (the Pro Rata Shares).
2.4    Types of Advances. The Advances may be CB Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.8 and 2.9; provided, however, no more than six (6)
Eurodollar Advances may be outstanding at any one time.
2.5    Commitment Fee; Reductions in Aggregate Commitment; Administrative Fee.
(a)    The Borrower agrees to pay to the Agent for the account of each Lender in
accordance with its Pro Rata Share a commitment fee equal to the Applicable
Margin times the actual daily amount by which the Aggregate Commitment exceeds
the sum of (i) the Outstanding Amount of Advances, and (ii) the Outstanding
Amount of L/C Obligations, payable quarterly in arrears on each Payment Date and
on the Facility Termination Date. The Borrower may permanently reduce the
Aggregate Commitment in whole, or in part ratably among the Lenders in integral
multiples of $5,000,000.00, upon at least five (5) Business Days’ written notice
to the Agent, which notice shall specify the amount of any such reduction;
provided, however, that the amount of the Aggregate Commitment may not be
reduced below the aggregate principal amount of the outstanding Advances and L/C
Obligations. All accrued commitment fees shall be payable on the effective date
of any termination of the obligations of the Lenders to make Loans hereunder.
(b)    On the Closing Date and on each anniversary thereafter, the Borrower
agrees to pay to the Agent the annual administrative fee as described in the
Engagement Letter.
2.6    Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $100,000.00 (and in multiples of $100,000.00 if in excess
thereof), and each CB Floating Rate Advance shall be in the minimum amount of
$25,000.00 (and in multiples of $25,000.00 if in excess thereof); provided,
however, that any CB Floating Rate Advance may be in the amount of the unused
Aggregate Commitment.

27



--------------------------------------------------------------------------------






2.7    Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding CB Floating Rate Advances, or, in a
minimum aggregate amount of $25,000.00 or any integral multiple of $25,000.00 in
excess thereof, any portion of the outstanding CB Floating Rate Advances upon
one (1) Business Day’s prior notice to the Agent. The Borrower may from time to
time pay, subject to the payment of any funding indemnification amounts required
by Section 3.4, all outstanding Eurodollar Advances, or, in a minimum aggregate
amount of $100,000.00 or any integral multiple of $100,000.00 in excess thereof,
any portion of the outstanding Eurodollar Advances upon three (3) Business Days’
prior notice to the Agent.
2.8    Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Agent irrevocable notice in substantially the form of Exhibit F
(a “Borrowing Notice”) not later than 11:00 a.m. (Fort Worth, Texas time) at
least one (1) Business Day before the Borrowing Date (two (2) Business Days in
the case of a Eurodollar Advance), specifying:
(a)    the Borrowing Date, which shall be a Business Day, of such Advance,
(b)    the aggregate amount of such Advance,
(c)    the Type of Advance selected, and
(d)    in the case of each Eurodollar Advance, the Interest Period applicable
thereto.
Not later than 1:00 P.M. (Fort Worth, Texas time) on each Borrowing Date, each
Lender shall make available its Loan or Loans in funds immediately available in
Fort Worth, Texas to the Agent at its address specified pursuant to Article
XIII. The Agent will make the funds so received from the Lenders available to
the Borrower at the Principal Office.
2.9    Conversion and Continuation of Outstanding Advances. CB Floating Rate
Advances shall continue as CB Floating Rate Advances unless and until such CB
Floating Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.9 or are repaid in accordance with Section 2.7. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Eurodollar Advance with an Interest Period of
one month unless (a) such Eurodollar Advance is or was repaid in accordance with
Section 2.7 or (b) the Borrower shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance continue as a Eurodollar Advance
for the same or another Interest Period. Subject to the terms of Section 2.6,
the Borrower may elect from time to time to convert all or any part of a CB
Floating Rate Advance into a Eurodollar Advance. The Borrower shall give the
Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of a CB Floating Rate Advance into a Eurodollar Advance or continuation of a
Eurodollar Advance not later than 11:00 a.m. (Fort Worth, Texas time) at least
two (2) Business Days prior to the date of the requested conversion or
continuation, specifying:

28



--------------------------------------------------------------------------------






(a)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(b)    the aggregate amount and Type of the Advance which is to be converted or
continued, and
(c)    the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.
2.10    Changes in Interest Rate; Applicable Margin. Each CB Floating Rate
Advance shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is automatically
converted from a Eurodollar Advance into a CB Floating Rate Advance pursuant to
Section 2.9, to but excluding the date it is paid or is converted into a
Eurodollar Advance pursuant to Section 2.9 hereof, at a rate per annum equal to
the CB Floating Rate for such day plus the Applicable Margin. Changes in the
rate of interest on that portion of any Advance maintained as a CB Floating Rate
Advance will take effect simultaneously with each change in the Prime Rate. Each
Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at a rate
equal to the Adjusted LIBO Rate (plus the Applicable Margin) determined by the
Agent as applicable to such Eurodollar Advance based upon the Borrower’s
selections under Sections 2.8 and 2.9 and otherwise in accordance with the terms
hereof. No Interest Period may end after the Maturity Date.
2.11    Rates Applicable After Default.
Upon the occurrence and during the continuance of a (i) Bankruptcy Event or a
Payment Event of Default, the principal of and, to the extent permitted by law,
interest on the Loans and any other amounts owing hereunder or under the other
Loan Documents shall automatically bear interest at a rate per annum which is
equal to the Default Rate and the Letter of Credit Fees shall be set at the
Default Rate and (ii) any other Default hereunder, at the option of the Required
Lenders, the principal of and, to the extent permitted by law, interest on the
Loans and any other amounts owing hereunder or under the other Loan Documents
shall bear interest, at a per annum rate which is equal to the Default Rate and
the Letter of Credit Fees shall be set at the Default Rate, in each case from
the date of such Default until such Default is waived in accordance with Section
8.2. Any default interest owing under this Section shall be due and payable on
the earlier to occur of (x) demand by the Agent (which demand the Agent shall
make if directed by the Required Lenders) and (y) the Facility Termination Date.


2.12    Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article XIII, by 1:00
P.M. (Fort Worth, Texas time) on the date when due and shall be applied ratably
by the Agent among the Lenders. Each payment delivered to the Agent for the
account of any Lender shall be delivered promptly by the Agent to such Lender in
the same type of funds that the Agent received at its address specified pursuant
to Article XIII or at any Lending Installation specified in a notice received by
the Agent from such Lender.

29



--------------------------------------------------------------------------------






2.13    Noteless Agreement; Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
with respect thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Agent hereunder from the
Borrower and each Lender’s share thereof.
(c)    The entries in the accounts maintained pursuant to paragraphs (a) and (b)
above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded absent manifest error; provided, however, that the
failure of the Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
(a “Note”). In such event, the Borrower shall execute and deliver to such Lender
a Note payable to such Lender in substantially the form of Exhibit E.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after any assignment pursuant to Section 12.3) be represented
by one or more Notes payable to the payee named therein or any assignee
permitted pursuant to Section 12.3, except to the extent that any such Lender or
assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in paragraphs (a) and (b) above.
2.14    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any Person or
Persons whom the Agent or any Lender in good faith believes to be acting on
behalf of the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation, if such confirmation is requested by the Agent
or any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Agent and the Lenders, the records of the Agent and the Lenders shall govern
absent manifest error.
2.15    Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
CB Floating Rate Advance shall be payable on each Payment Date, commencing with
the first such date to occur after the date hereof. Interest accrued on each
Eurodollar Advance shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurodollar Advance is prepaid, whether by
acceleration or otherwise, and on the Maturity Date; provided, for any
Eurodollar Advance having an Interest Period longer than three (3) months,
interest accrued on such Eurodollar Advance shall also be payable on each three
(3) month anniversary following the first day of such Interest

30



--------------------------------------------------------------------------------






Period. Interest payable hereunder with respect to any CB Floating Rate Advance
shall be calculated on the basis of a year of 365 days (or 366 days, as
applicable) for the actual days elapsed. All other fees and interest payable
hereunder shall be calculated on the basis of a 360-day year for the actual days
elapsed. Interest shall be payable for the day an Advance is made but not for
the day of any payment on the amount paid if payment is received prior to 1:00
P.M. (Fort Worth, Texas time) at the Lending Installation for the Agent. If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.
2.16    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
The Agent will notify each Lender of the interest rate applicable to each
Eurodollar Advance promptly upon determination of such interest rate and will
give each Lender prompt notice of each change in the Prime Rate.
2.17    Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation. Each Lender
may, by written notice to the Agent and the Borrower in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made.
2.18    Non‑Receipt of Funds by the Agent. Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the date on which it is scheduled
to make payment to the Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of the Borrower, a payment of principal, interest or
fees to the Agent for the account of the Lenders, that it does not intend to
make such payment, the Agent may assume that such payment has been made. The
Agent may, but shall not be obligated to, make the amount of such payment
available to the intended recipient in reliance upon such assumption. If such
Lender or the Borrower, as the case may be, has not in fact made such payment to
the Agent, the recipient of such payment shall, on demand by the Agent, repay to
the Agent the amount so made available together with interest thereon in respect
of each day during the period commencing on the date such amount was so made
available by the Agent until the date the Agent recovers such amount at a rate
per annum equal to (a) in the case of payment by a Lender, the Federal Funds
Effective Rate for such day for the first three (3) days and, thereafter, the
interest rate applicable to the relevant Loan or (b) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.
2.19    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section

31



--------------------------------------------------------------------------------






2.19, from time to time on any Business Day during the period from the Closing
Date until the day immediately prior to the Maturity Date, to issue Letters of
Credit for the account of the Borrower, and to amend or renew Letters of Credit
previously issued by it, in accordance with subsection (b) below, and to honor
drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii)    The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority shall by its
terms purport to enjoin or restrain the L/C Issuer from issuing such Letter of
Credit, or any law applicable to the L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the L/C Issuer shall prohibit, or request that the L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the L/C Issuer in good
faith deems material to it;
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Required Lenders have approved such
expiry date; or
(C)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer.
(iii)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(iv)    Notwithstanding any provision to the contrary contained in the Loan
Documents, the L/C Issuer shall not issue, and no Lender shall be obligated to
participate in, any Letter of Credit which, in the aggregate face amount, would
cause the Outstanding Amount of all L/C Obligations to exceed the Letter of
Credit Sublimit at any one time, or which would cause the Outstanding Amount of
all Loans, plus

32



--------------------------------------------------------------------------------






the Outstanding Amount of L/C Obligations related to Letters of Credit, to
exceed the Aggregate Commitment.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the written request of the Borrower delivered to the L/C Issuer (with a
copy to the Agent if different than the L/C Issuer) in the form of a Letter of
Credit Application, appropriately completed and signed by an Authorized Officer
of the Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Agent not later than 1:00 p.m., Fort Worth, Texas time, at least
two (2) Business Days (or such later date and time as the L/C Issuer may agree
in a particular instance in its sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (W) the Letter
of Credit to be amended; (X) the proposed date of amendment thereof (which shall
be a Business Day); (Y) the nature of the proposed amendment; and (Z) such other
matters as the L/C Issuer may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer (if not the Agent) will confirm with the Agent (by telephone or in
writing) that the Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Agent with a copy
thereof. Upon receipt by the L/C Issuer of confirmation from the Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, the L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a participation in such Letter of Credit in an amount equal to
the product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.
(iii)    Notwithstanding anything to the contrary contained herein or in the
other Loan Documents, the L/C Issuer shall have no obligation to permit the
renewal

33



--------------------------------------------------------------------------------






of any Letter of Credit at any time; provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for an additional one-year
period (which shall in no event extend beyond the Letter of Credit Expiration
Date).
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Agent (if different from the L/C Issuer) a true and complete copy of such Letter
of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon any drawing under any Letter of Credit, the L/C Issuer shall notify
the Borrower and the Agent (if different than the L/C Issuer) thereof. Not later
than 1:00 p.m., Fort Worth, Texas time, on the date of any payment by the L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse the L/C Issuer through the Agent in an amount equal to the
amount of such drawing; provided that if such notice is not provided to the
Borrower prior to 11:00 a.m., Fort Worth, Texas time on such Honor Date, then
the Borrower shall reimburse the L/C Issuer through the Agent in an amount equal
to the amount of such drawing no later than 1:00 p.m., Fort Worth, Texas time,
on the next succeeding Business Day, and such extension of time shall be
reflected in computing fees in respect of such Letter of Credit. If the Borrower
fails to so reimburse the L/C Issuer by such time, the Borrower shall be deemed
to have requested a CB Floating Rate Advance to be disbursed on the Honor Date
in an amount equal to the drawing under the Letter of Credit (the “Unreimbursed
Amount”), without regard to the minimum amounts specified elsewhere herein for
the principal amount of CB Floating Rate Advances, but subject to the amount of
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.2. Any notice given by the L/C Issuer pursuant to this Section
2.19(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
(ii)    Each Lender (including the L/C Issuer) shall upon any notice pursuant to
Section 2.19(c)(i) with regard to a CB Floating Rate Advance make funds
available to the Agent for the account of the L/C Issuer at the Agent’s Office
in an amount equal to its Pro Rata Share of the Unreimbursed Amount not later
than 1:00 p.m., Fort Worth, Texas time, on the Business Day specified in such
notice by the Agent, whereupon, subject to the provisions of Section
2.19(c)(iii), each Lender that so makes funds available shall be deemed to have
made a CB Floating Rate Advance to the Borrower in such amount. The Agent shall
remit the funds so received to the L/C Issuer (if different from the Agent).
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a CB Floating Rate Advance because the conditions set forth in Section 4.2
(other than delivery of a Borrowing Notice) cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing

34



--------------------------------------------------------------------------------






in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable upon the L/C Issuer’s demand (together with
interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Agent for the account of the L/C Issuer pursuant to
Section 2.19(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under Section 2.19.
(iv)    Until each Lender funds its CB Floating Rate Advance or L/C Advance
pursuant to this Section 2.19(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, accrued interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.
(v)    Each Lender’s obligation to make CB Floating Rate Advances or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.19(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
Any such reimbursement shall not relieve or otherwise impair the obligation of
the Borrower to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.
(vi)    If any Lender fails to make available to the Agent for the account of
the L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.19(c) by the time specified in Section
2.19(c)(ii), the L/C Issuer shall be entitled to recover from such Lender, on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect. A certificate of the L/C Issuer submitted to any
Lender (through the Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.19(c), if the Agent receives for the
account of the L/C Issuer any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest thereon,
the Agent will distribute to such Lender its Pro Rata Share thereof in the same
funds as those received by the Agent.

35



--------------------------------------------------------------------------------






(ii)    If any payment received by the Agent for the account of the L/C Issuer
pursuant to Section 2.19(c)(i) is required to be returned, each Lender shall pay
to the Agent for the account of the L/C Issuer its Pro Rata Share thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a CB
Floating Rate Advance, shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following, subject, however, to the obligations of
the L/C Issuer under Section 2.19(f):
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower

36



--------------------------------------------------------------------------------






shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of the L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No Agent-Related Person
nor any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. No Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (v) of Section 2.19(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which a court of competent jurisdiction determines in a final and
non-appealable judgment were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Letter of Credit Fees. The Borrower shall pay to the Agent for the
account of each Lender in accordance with its Pro Rata Share a Letter of Credit
fee for each Letter of Credit equal to the Applicable Margin then in effect with
respect to Eurodollar Advances (on the basis of 365 or 366 day year, as
applicable) times the actual daily maximum amount available to be drawn under
each such Letter of Credit (the “Letter of Credit Fees”). Such fee for each
Letter of Credit shall be due and payable quarterly in arrears on each Payment
Date, commencing with the first such date to occur after the issuance of such
Letter of Credit. If there is any change in the Applicable Margin with respect
to Eurodollar Advances during any fiscal quarter, the actual daily amount of
each Letter of Credit shall be computed and

37



--------------------------------------------------------------------------------






multiplied by the Applicable Margin in effect with respect to Eurodollar
Advances separately for each period during such quarter that such Applicable
Margin was in effect.
(h)    Fees and Documentary and Processing Charges Payable to L/C Issuer. The
Borrower shall pay directly to the L/C Issuer for its own account individual
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to Letters of Credit as
from time to time in effect. The amount of such fees shall be negotiated and
established from time to time between the Borrower and the L/C Issuer. Such fees
and charges are due and payable on demand, are nonrefundable, and are not shared
with the other Lenders. In addition to the Letter of Credit Fees payable
pursuant to 2.19(g) hereof, the Borrower shall pay to the L/C Issuer for its own
account without sharing by the other Lenders the reasonable and customary
charges from time to time of the L/C Issuer with respect to the amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letters of Credit (collectively, the “L/C Issuer Fees”). The L/C Issuer may
charge, and retain for its own account without sharing by the other Lenders, an
additional facing fee (the “Letter of Credit Facing Fee”) of 0.25% per annum on
the average daily maximum amount available to be drawn under each such Letter of
Credit issued by it. The L/C Issuer Fees and the Letter of Credit Facing Fee
shall be payable quarterly in arrears on each Payment Date.
(i)    Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.
(j)    Letters of Credit Not Paid On Or Before Facility Termination Date. If any
Letter of Credit is not paid or terminated on or prior to the Facility
Termination Date, such L/C Obligation shall be cash collateralized, secured by a
letter of credit issued by an institution acceptable to the L/C Issuer or
otherwise backstopped (including by “grandfathering” into future credit
agreements) in a manner acceptable to the L/C Issuer.
(k)    Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension that has the effect of increasing the face
amount of any Letter of Credit shall, for purposes hereof, be treated in all
respects the same as the issuance of a new Letter of Credit hereunder.
(l)    ISP98 and UCP. Unless otherwise expressly agreed by the L/C Issuer and
the Borrower, when a Letter of Credit is issued, (i) the rules of the
“International Standby Practices 1998,” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of The Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each documentary Letter of Credit.
2.20    Mitigation Obligations; Replacement of Lenders.

38



--------------------------------------------------------------------------------






(a)    Designation of a Different Lending Office. If any Lender (i) requests
compensation under Section 3.1, (ii) requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.5, or (iii) is
unable to make or maintain Adjusted LIBO Rate Loans due to any circumstance
described in Section 3.7, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (a) would eliminate or reduce
amounts payable pursuant to Section 3.1 or Section 3.5, as the case may be, in
the future and (b) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)    Replacement of Lenders. Notwithstanding anything contained in this
Agreement to the contrary, (i) if any Lender requests compensation under
Section 3.1, (ii) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any such Lender pursuant to Section 3.5 and, in each case of the foregoing
clauses (i) and (ii), such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.20(a), (iii) any Lender is
unable to make or maintain Adjusted LIBO Rate Loans due to any of the
circumstances described in Section 3.7, (iv) any Lender is a Defaulting Lender
or (v) any Lender fails to consent to any proposed amendment, modification,
termination, waiver or consent with respect to any provision hereof or of any
other Loan Document that requires the consent of each Lender directly and
adversely effected thereby or all Lenders in accordance with the terms of
Section 8.2, so long as the consent of the Required Lenders shall have been
obtained with respect thereto, then, in each case, the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Article XII), all of
its interests, rights (other than its existing rights to payments pursuant to
Section 3.1 or Section 3.5) and obligations under this Agreement and the related
Loan Documents to an assignee permitted by Article XII that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(i)    the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Article XII;


(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.4) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);



39



--------------------------------------------------------------------------------






(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.5, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)    such assignment does not conflict with applicable law.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


2.21    Cash Collateral.
(a)    Cash Collateral. To the extent required by Section 2.22(a)(v), at any
time that there shall exist a Defaulting Lender, within one (1) Business Day
following the written request of the Agent or the L/C Issuer (with a copy to the
Agent), the Borrower shall Cash Collateralize all Fronting Exposure of the L/C
Issuer with respect to such Defaulting Lender (determined after giving effect to
Section 2.22(b) and any Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the Agent, for
the benefit of the Agent, the L/C Issuer and the Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligations to which such Cash Collateral
may be applied pursuant to clause (c) below. If at any time the Agent or L/C
Issuer determines that Cash Collateral is subject to any right or claim of any
Person other than the Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure, the Borrower
will, promptly upon demand by the Agent or L/C Issuer pay or provide to the
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Section 2.22 in
respect of Letters of Credit, shall be held and applied to the satisfaction of
the specific L/C Obligations, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.21
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii)

40



--------------------------------------------------------------------------------






the determination by the Agent and each L/C Issuer that there exists excess Cash
Collateral; provided that, subject to Section 2.22, the Person providing Cash
Collateral and each L/C Issuer may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations.


2.22    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
8.2.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII, Section
8.1 or otherwise) or received by the Agent from a Defaulting Lender pursuant to
Article XI shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to any L/C Issuer hereunder; third, to
cash collateralize the L/C Issuer’s Fronting Exposure in accordance with Section
2.21; fourth, as the Borrower may request (so long as no Default or Unmatured
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a non-interest bearing deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) cash
collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement in accordance with Section 2.21; sixth, to the payment of any amounts
owing to the Lenders or the L/C Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the L/C Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Unmatured
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans or L/C
Obligations in

41



--------------------------------------------------------------------------------






respect of which such Defaulting Lender has not fully funded its appropriate
share and (B) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Obligations
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Obligations owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations are held by the Lenders pro rata in accordance with the
Commitments under the applicable facility without giving effect to Section
2.22(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.22(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.


(iii)    Certain Fees.


(A)    Commitment Fees. No Defaulting Lender shall be entitled to receive any
commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).


(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided cash collateral
pursuant to Section 2.21.


(C)    Reallocation of Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C
Issuer, the amount of any such fee otherwise payable to such Defaulting Lender
to the extent allocable to such L/C Issuer’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.


(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
automatically reallocated among the Non-Defaulting Lenders (effective on the
date that such Lender became a Defaulting Lender) in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the

42



--------------------------------------------------------------------------------






aggregate Committed Funded Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, cash
collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.21.


(b)    Defaulting Lender Cure. If the Borrower, the Agent and the L/C Issuer
agree in writing that a Lender is no longer a Defaulting Lender, the Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit to be held on a pro rata basis by the Lenders in accordance with their
Pro Rata Shares (without giving effect to Section 2.22(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(d)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
L/C Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.


2.23    Pro Rata Treatment and Payments.
(a)    Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Loans and any reduction of the Commitments shall be made pro rata according to
the respective Pro Rata Share of the Lenders. Unless otherwise required by the
terms of this Agreement, each payment under this Agreement shall be applied,
first, to any fees then due and owing by the Borrower pursuant to Section 2.5 or
2.19, second, to interest then due and owing hereunder of the Borrower and,
third, to principal then due and owing hereunder and under this Agreement of the
Borrower. Each payment on account of any fees pursuant to Section 2.5 or 2.19
shall be made pro rata in accordance with the respective amounts due and owing
(except as to the Letter of Credit Facing Fees and the L/C Issuer Fees which
shall be paid to the L/C Issuer). Each optional repayment and prepayment by the
Borrower on

43



--------------------------------------------------------------------------------






account of principal of and interest on the Loans shall be applied to such
Loans, on a pro rata basis and, to the extent applicable, in accordance with the
terms of Section 2.7 hereof.


(b)    Allocation of Payments After Exercise of Remedies. Notwithstanding any
other provisions of this Agreement to the contrary, after the exercise of
remedies (other than the application of default interest pursuant to Section
2.11) by the Agent or the Lenders pursuant to Article VIII (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Loan Documents (including, without
limitation, the maximum amount of all contingent liabilities under Letters of
Credit) shall automatically become due and payable in accordance with the terms
of such Article), all amounts collected or received by the Agent or any Lender
on account of the Obligations or any other amounts outstanding under any of the
Loan Documents or in respect of the collateral shall be paid over or delivered
as follows (irrespective of whether the following costs, expenses, fees,
interest, premiums, scheduled periodic payments or Obligations are allowed,
permitted or recognized as a claim in any proceeding resulting from the
occurrence of a Bankruptcy Event):


FIRST, to the payment of all reasonable out‑of‑pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees, but subject to the
limitations set forth in Section 9.6 with respect to any such attorneys’ fees)
of the Agent in connection with enforcing the rights of the Lenders under the
Loan Documents;


SECOND, to the payment of any fees owed to the Agent and the L/C Issuer;


THIRD, to the payment of all reasonable out‑of‑pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees, but subject to the
limitations set forth in Section 9.6 with respect to any such attorneys’ fees)
of each of the Lenders in connection with enforcing its rights under the Loan
Documents or otherwise with respect to the Obligations owing to such Lender;


FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest, and including, with respect to any Banking Services, any fees,
premiums and scheduled periodic payments due under such Banking Services and any
interest accrued thereon;


FIFTH, to the payment of the outstanding principal amount of the Obligations and
the payment or cash collateralization of the outstanding L/C Obligations, and
including with respect to any Banking Services, any breakage, termination or
other payments due under such Banking Services and any interest accrued thereon;


SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Loan Documents or otherwise and not repaid pursuant to
clauses “FIRST” through “FIFTH” above; and



44



--------------------------------------------------------------------------------






SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.


In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any provider of Banking
Services shall receive an amount equal to its pro rata share (based on the
proportion that the then outstanding Loans and L/C Obligations held by such
Lender or the outstanding obligations payable to such provider of Banking
Services bears to the aggregate then outstanding Loans and L/C Obligations and
obligations payable under all Banking Services) of amounts available to be
applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and
(c) to the extent that any amounts available for distribution pursuant to clause
“FIFTH” above are attributable to the issued but undrawn amount of outstanding
Letters of Credit, such amounts shall be held by the Agent in a cash collateral
account and applied (i) first, to reimburse the L/C Issuer from time to time for
any drawings under such Letters of Credit and (ii) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section. Notwithstanding the foregoing terms of this Section, only payments
under the Loan Guaranty (as opposed to ordinary course principal, interest and
fee payments hereunder) shall be applied to obligations under any Banking
Services.


2.24    Incremental Facility.
(i)    General Terms. Subject to the terms and conditions set forth herein, the
Borrower shall have the right, at any time and from time to time until the date
that is six months prior to the Maturity Date, to increase the Aggregate
Commitment (each such increase, a “Revolving Facility Increase”) by an aggregate
principal amount for all such Revolving Facility Increases that shall not exceed
$50,000,000 (the “Incremental Increase Amount”).


(ii)    Terms and Conditions. The following terms and conditions shall apply to
any Revolving Facility Increase: (A) no Unmatured Default or Default shall exist
immediately prior to or after giving effect to such Revolving Facility Increase,
(B) any loans made pursuant to a Revolving Facility Increase shall constitute
Obligations and will be secured and guaranteed with the other Obligations on a
pari passu basis, (C) any Lenders providing such Revolving Facility Increase
shall be entitled to the same voting rights as the existing Lenders and shall be
entitled to receive proceeds of prepayments on the same terms as the existing
Lenders, (D) any such Revolving Facility Increase shall be in a minimum
principal amount of $10,000,000 and integral multiples of $5,000,000 in excess
thereof (or the remaining amount of the Incremental Increase Amount, if less),
(E) the proceeds of any such Revolving Facility Increase will be used for the
purposes set forth in Section 6.2, (F) the Borrower shall execute a Note in
favor of any new Lender or any existing Lender whose Commitment is increased
pursuant to this Section, in each case, if requested by such Lender, (G) the
conditions to Advances in Section 4.2 shall have

45



--------------------------------------------------------------------------------






been satisfied, (H) the Agent shall have received (1) upon request of the Agent,
an opinion or opinions (including, if reasonably requested by the Agent, local
counsel opinions) of counsel for the Loan Parties, addressed to the Agent and
the Lenders, in form and substance reasonably acceptable to the Agent and
substantially similar to the opinion delivered to the Agent on the Closing Date,
(2) any authorizing corporate documents as the Agent may reasonably request and
(3) if applicable, a duly executed Borrowing Notice and (J) the Agent shall have
received from the Borrower updated financial projections and an officer’s
certificate, in each case in form and substance reasonably satisfactory to the
Agent, demonstrating that, after giving effect to any such Revolving Facility
Increase on a pro forma basis, the Borrower will be in compliance with the
financial covenants set forth in Section 6.19.


(iii)    Terms. The terms, including, without limitation, the Applicable Margin,
and any other components of yield applicable to the Revolving Facility Increase
will be the same as those applicable to existing Loans and Commitments under
this Agreement.


(iv)    Revolving Facility Increase. In connection with the closing of any
Revolving Facility Increase, the outstanding Loans and participations in Letters
of Credit shall be reallocated by causing such fundings and repayments among the
Lenders of Loans as necessary such that, after giving effect to such Revolving
Facility Increase, each Lender will hold Loans and participations in Letters of
Credit based on its Commitment (after giving effect to such Revolving Facility
Increase); provided that (i) such reallocations and repayments shall not be
subject to any processing and/or recordation fees and (ii) the Borrower shall be
responsible for any costs arising under Section 3.7 resulting from such
reallocation and repayments.


(v)    Participation. Participation in any such Revolving Facility Increase may
be offered to each of the existing Lenders, but no Lender shall have any
obligation to provide all or any portion of any such Revolving Facility
Increase. The Borrower may invite other banks, financial institutions and
investment funds reasonably acceptable to the Agent (such consent not to be
unreasonably withheld or delayed) to join this Agreement as Lenders hereunder
for any portion of such Revolving Facility Increase; provided that such other
banks, financial institutions and investment funds shall enter into such lender
joinder agreements to give effect thereto as the Agent may reasonably request.


(vi)     Amendments.    The Agent is authorized to enter into, on behalf of the
Lenders, any amendment to this Agreement or any other Loan Document as may be
necessary to incorporate the terms of any such Revolving Facility Increase.


ARTICLE III.    

YIELD PROTECTION; TAXES

46



--------------------------------------------------------------------------------






3.1    Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi‑governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
(c)    subjects any Lender or any applicable Lending Installation to any Taxes,
or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Advances, or
(d)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or
(e)    imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining its Eurodollar Advances or reduces any amount receivable by any
Lender or any applicable Lending Installation in connection with its Eurodollar
Advances, or requires any Lender or any applicable Lending Installation to make
any payment calculated by reference to the amount of Eurodollar Advances held or
interest received by it, by an amount deemed material by such Lender, and the
result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Advances
or Commitment or to reduce the return received by such Lender or applicable
Lending Installation in connection with such Eurodollar Advances or Commitment,
then, promptly following written demand by such Lender, the Borrower shall pay
such Lender such additional amount or amounts as will compensate such Lender for
such increased cost or reduction in amount received.
3.2    Changes in Capital Adequacy Regulations. If a Lender determines the
amount of capital or liquidity required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender is increased as a result of a Change in Law, then, promptly
following written demand by such Lender, the Borrower shall pay such Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital or liquidity which such Lender determines is
attributable to this Agreement, its Loans or its Commitment to make Loans
hereunder (after taking into account such Lender’s policies as to capital
adequacy).
3.3    [Reserved].
3.4    Funding Indemnification. If any payment of a Eurodollar Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower

47



--------------------------------------------------------------------------------






for any reason other than default by the Lenders, the Borrower will indemnify
each Lender for any actual loss or cost incurred by it resulting therefrom
(other than lost profits), including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance upon written demand by such Lender (such demand shall set forth in
reasonable detail the basis for requesting indemnification for such costs).
3.5    Taxes.
(a)    Withholding Taxes; Gross‑Up; Payments Free of Taxes. Any and all payments
by or on account of any obligation of any Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.5), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.5, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment, or other evidence of such payment reasonably
satisfactory to the Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, promptly (but in no event later than thirty (30) days) following
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the

48



--------------------------------------------------------------------------------






Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of this Agreement relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to such Lender from any other source against any
amount due to the Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.5(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W‑9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such

49



--------------------------------------------------------------------------------






Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), whichever
of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate, in a
form reasonably satisfactory to the Borrower and the Agent, to the effect that
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (y) executed originals of IRS
Form W-8BEN; or
(iv)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at

50



--------------------------------------------------------------------------------






the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Agent as may be necessary for the Borrower and the Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.5 with respect to the Taxes giving
rise to such refund), net of all out‑of‑pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything herein to the
contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g), the payment of which would place the indemnified party in a less favorable
net after‑Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section 3.5 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
3.6    Inability to Determine Interest Rate. If the Agent determines that (a)
quotations of interest rates for the relevant deposits are not being provided in
the relevant amounts or for the relevant maturities for purposes of determining
the interest rate on a Eurodollar Advance as provided in this Agreement, or (b)
the relevant interest rates applicable to a Eurodollar Advance do not accurately
cover the cost to the Bank of making, funding or maintaining Eurodollar
Advances, then

51



--------------------------------------------------------------------------------






the Agent shall, at the Agent’s option, give notice of such circumstances to the
Borrower, whereupon (i) the obligation of the Lenders to make Eurodollar
Advances shall be suspended until the Agent notifies the Borrower that the
circumstances giving rise to the suspension no longer exist, and (ii) the
Borrower shall repay in full the then outstanding principal amount of each
Eurodollar Rate Advance, together with accrued interest, on the last day of the
then current Interest Period applicable to the Eurodollar Advance, provided,
however, that, subject to the terms and conditions of this Agreement and the
other Loan Documents, the Borrower shall be entitled to simultaneously replace
the entire outstanding balance of any Eurodollar Advance repaid in accordance
with this section with an Advance bearing interest at the CB Floating Rate plus
the Applicable Margin for CB Floating Rate Advances in the same amount. If the
Agent determines on any day that quotations of interest rates for the relevant
deposits referred to in the definition of Adjusted One Month Eurodollar Rate are
not being provided for purposes of determining the interest rate on any CB
Floating Rate Advance on any day, then each CB Floating Rate Advance shall bear
interest at the Prime Rate plus the Applicable Margin for CB Floating Rate
Advances until the Agent determines that quotations of interest rates for the
relevant deposits referred to in the definition of Adjusted One Month Eurodollar
Rate are being provided.
3.7    Illegality.
Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for such Lender or its lending office to make or maintain
Adjusted LIBO Rate Loans as contemplated by this Agreement or to obtain in the
interbank eurodollar market through its LIBOR Lending Office the funds with
which to make such Loans, (a) such Lender shall promptly notify the Agent and
the Borrower thereof, (b) the commitment of such Lender hereunder to make
Adjusted LIBO Rate Loans or continue Adjusted LIBO Rate Loans as such shall
forthwith be suspended until the Agent shall give notice that the condition or
situation which gave rise to the suspension shall no longer exist, and (c) such
Lender’s Loans then outstanding as Adjusted LIBO Rate Loans, if any, shall be
converted on the last day of the Interest Period for such Loans or within such
earlier period as required by law as a CB Floating Rate Advance. The Borrower
hereby agrees to promptly pay any Lender, upon its written demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its Adjusted LIBO Rate Loans
hereunder. A certificate (which certificate shall include a reasonably detailed
description of the basis for the computation) as to any additional amounts
payable pursuant to this Section submitted by such Lender, through the Agent, to
the Borrower shall be conclusive in the absence of manifest error.


ARTICLE IV.    

CONDITIONS PRECEDENT
4.1    Initial Advance. The Lenders shall not be required to make the initial
Advance hereunder unless the Borrower has furnished to the Agent:

52



--------------------------------------------------------------------------------






(a)    Copies of the articles or certificate of incorporation of each Loan
Party, together with all amendments, and a certificate of good standing, each
certified by the appropriate governmental officer in such Loan Party’s
jurisdiction of incorporation.
(b)    For each Loan Party, copies of its by‑laws and of its Board of Directors’
resolutions and of resolutions or actions of any other body authorizing the
execution of the Loan Documents to which such Loan Party is a party.
(c)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of each Loan Party, which shall identify by name and title and bear
the signatures of the Authorized Officers and any other officers of such Loan
Party authorized to sign the Loan Documents to which such Loan Party is a party,
upon which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Loan Party.
(d)    The executed Loan Documents, including any Notes requested by a Lender
pursuant to Section 2.13 payable to each such requesting Lender.
(e)    If applicable and requested by the Agent, (a) written money transfer
instructions and (b) an account designation letter in substantially the form of
Exhibit D, in each case, addressed to the Agent and signed by an Authorized
Officer.
(f)    Original certificates of good standing, existence or its equivalent with
respect to each Loan Party certified as of a recent date by the appropriate
Governmental Authorities of the state of incorporation or organization and each
other state in which the failure to so qualify and be in good standing could
reasonably be expected to have a Material Adverse Effect.
(g)    An opinion or opinions (including, if requested by the Agent, local
counsel opinions) of counsel for the Loan Parties which are included in the
Aggregate Revenue Threshold, dated the date hereof and addressed to the Agent
and the Lenders, in form and substance reasonably acceptable to the Agent (which
shall include, without limitation, opinions with respect to the due organization
and valid existence of each such Loan Party and opinions as to the
non-contravention of such Loan Parties’ organizational documents).
(h)    The Agent shall have received a Borrowing Notice with respect to the
Loans to be made on the Closing Date.
(i)    To the extent required to be delivered pursuant to the terms of the Loan
Documents, all certificated Equity Interests in the possession of any of the
Loan Parties, together with undated stock powers as may be necessary or
appropriate to perfect the Agent’s and the Lenders’ security interest in such
Collateral.
(j)    The Agent and the Lenders shall have received all fees and expenses, if
any, owing pursuant to this Agreement and the other Loan Documents.

53



--------------------------------------------------------------------------------






(k)    Such other documents as any Lender or its counsel may have reasonably
requested.
4.2    Each Advance. The Lenders shall not be required to make any Advance
unless on the applicable Borrowing Date:
(a)    There exists no Default or Unmatured Default.
(b)    At the time of and immediately after giving effect to such Advance, the
representations and warranties contained in Article V shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct and (ii) with respect to representations and warranties that do not
contain a materiality qualification, be true and correct in all material
respects, in each case on and as of the date of such Advance as if made on and
as of such date except for any representation or warranty made as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date.
(c)    Immediately after giving effect to the making of any Advance or extension
of credit (and the application of the proceeds thereof), (i) the sum of the
aggregate principal amount of outstanding Loans plus outstanding L/C Obligations
shall not exceed the Aggregate Commitment then in effect and (ii) the
outstanding L/C Obligations shall not exceed the Letter of Credit Sublimit.
(d)    If the issuance of a Letter of Credit is requested, (i) all conditions
set forth in Section 2.19 shall have been satisfied and (ii) there shall exist
no Lender that is a Defaulting Lender unless the L/C Issuer has entered into
satisfactory arrangements with the Borrower or such Defaulting Lender to
eliminate the L/C Issuer’s risk with respect to such Defaulting Lender’s L/C
Obligations.
Each Borrowing Notice with respect to each such Advance shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(a) and (b) have been satisfied.
ARTICLE V.    

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Lenders that:
5.1    Existence and Standing. Each of the Borrower and its Subsidiaries is (i)
a corporation, partnership or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity), (ii) in good standing under the
laws of its jurisdiction of incorporation or organization and (iii) has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except, in the case of clauses (ii) (with respect to any
Loan Party other than the Borrower) and (iii) above, to the extent

54



--------------------------------------------------------------------------------






that the failure to be in good standing or so qualified could reasonably be
expected to have a Material Adverse Effect.
5.2    Authorization and Validity. Each Loan Party has the power and authority
and legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by each Loan Party of the
Loan Documents to which it is a party and the performance of its obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Loan Documents to which each Loan Party is a party constitute legal, valid and
binding obligations of such Loan Party enforceable against such Loan Party in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting the
enforcement of creditors’ rights generally and general principals of equity
(regardless of whether the application of such principles is considered in a
proceeding at equity or at law). Each Loan Document to which it is a party has
been duly executed and delivered on behalf of each Loan Party.
5.3    No Conflict; Government Consent. Neither the execution and delivery by
each Loan Party of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (a) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries in any material respect or (b) the Borrower’s or any Subsidiary’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by‑laws, or operating or
other management agreement, as the case may be, or (c) the provisions of any
indenture, instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder (other than such
conflict or default which could not otherwise reasonably be expected to result
in a Material Adverse Effect), or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Borrower or any of its Subsidiaries,
is required to be obtained by the Borrower or any of its Subsidiaries in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Loan Parties of the
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents other than any of the foregoing which have been obtained
or any of the foregoing which are immaterial to the conduct of the business of
the Borrower and its Subsidiaries, taken as a whole.
5.4    Financial Statements. (a) The audited consolidated financial statements
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2012, together with the related consolidated statements of income or operations,
equity and cash flows for the fiscal year ended on such date and (b) the
unaudited consolidated financial statements of the Borrower and its Subsidiaries
for the year-to-date period ending on the last day of the quarter that ended
September 30, 2013, together with the related consolidated of income or
operations, equity and cash flows for the year-to-date period ending on such
date:

55



--------------------------------------------------------------------------------






(A)    were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and


(B)    fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries, as applicable, as of the date thereof (subject,
in the case of the unaudited financial statements, to normal year-end
adjustments) and results of operations for the period covered thereby.


5.5    Material Adverse Change. Since December 31, 2012, there has been no
event, development or circumstance which could reasonably be expected to have a
Material Adverse Effect.
5.6    Taxes. Other than as could not be expected to result in a Material
Adverse Effect, the Borrower and its Subsidiaries have filed all tax returns
which are required to be filed and have paid all taxes due pursuant to said
returns or pursuant to any assessment received by the Borrower or any of its
Subsidiaries, except such taxes, if any, (a) that are not yet delinquent or (b)
as are being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP.
5.7    Litigation. There is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their Authorized Officers, threatened against or affecting the Borrower or any
of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Loans.
5.8    Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries of
the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
As of the Closing Date, all of the issued and outstanding shares of capital
stock or other ownership interests of such Subsidiaries have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non‑assessable.
5.9    ERISA. Each Plan complies in all material respects with all applicable
requirements of law and regulations. Except as would not otherwise be expected
to result in a Material Adverse Effect, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any ERISA Affiliate has withdrawn
from any Plan or initiated steps to do so and no steps have been taken to
reorganize or terminate any Plan. During the five-year period prior to the date
on which this representation is made or deemed made, no Lien imposed under the
Code or ERISA in favor of the PBGC or a Plan has arisen. Neither the Borrower
nor any ERISA Affiliate is currently subject to any liability for a complete or
partial withdrawal from a Multiemployer Plan that could reasonably be expected
to result in a Material Adverse Effect.
5.10    Accuracy of Information. No written information (other than any
projections, other forward looking statements and information of a general
economic or industry specific nature), exhibit or written report furnished by
the Borrower or any of its Subsidiaries to the Agent or to any Lender in
connection with the negotiation of, or compliance with, the Loan Documents
contained

56



--------------------------------------------------------------------------------






any material misstatement of fact or omitted to state a material fact or any
fact necessary to make the statements contained therein, taken as a whole, not
materially misleading (after giving effect to all supplements and updates
thereto from time to time) in light of the circumstances in which the same were
made.
5.11    Regulation U. No part of the proceeds of any extension of credit
hereunder will be used directly or indirectly for any purpose that violates, or
that would require any Lender to make any filings in accordance with, the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. The Loan
Parties and their Subsidiaries (a) are not engaged, principally or as one of
their important activities, in the business of extending credit for the purpose
of “purchasing” or “carrying” “margin stock” within the respective meanings of
each of such terms under Regulation U and (b) taken as a group do not own
“margin stock” except as identified in the financial statements referred to in
Section 5.4 or delivered pursuant to Section 6.1 and the aggregate value of all
“margin stock” owned by the Loan Parties and their Subsidiaries taken as a group
does not exceed 25% of the value of their assets.


5.12    Material Agreements. Neither the Borrower nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement to which it is a party, which
default could reasonably be expected to have a Material Adverse Effect.
5.13    Compliance With Laws. The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property (including, without limitation, (i) all federal and
state registrations required by anti-money laundering Laws, (ii) the provisions
of the Texas Pawnshop Act (Chapter 371 of the Texas Finance Code), (iii) the
provisions of the Brady Act and (iv) the consumer loan provisions of the Texas
Finance Code), except to the extent that the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.
5.14    Ownership of Properties. Except as set forth on Schedule 4, on the date
of this Agreement, the Borrower and its Subsidiaries will have good title
(except for such defects in title as could not reasonably be expected to result
in a Material Adverse Effect), free of all Liens other than those permitted by
Section 6.15, to all of the Property and assets material to the conduct of the
Borrower and its Subsidiaries, taken as a whole.
5.15    Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” (within the meaning of 29 C.F.R. 2510.3-101) of an
“employee benefit plan” (as defined in Section 3(3) of ERISA) which is subject
to Title I of ERISA or any plan (within the meaning of Section 4975 of the
Code), and neither the execution of this Agreement nor the making of Loans
hereunder gives rise to a “prohibited transaction” (within the meaning of
Section 406 of ERISA or Section 4975 of the Code).
5.16    Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its

57



--------------------------------------------------------------------------------






Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Borrower due to Environmental Laws. On the basis
of this consideration, the Borrower has concluded that Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any Subsidiary has received any notice to the effect that its operations are
not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non‑compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.
5.17    Subordinated Indebtedness. The Obligations constitute “senior
indebtedness” as such term (or similar term) is defined in any documentation
evidencing any Subordinated Indebtedness.
5.18    Insurance. The insurance coverage of the Borrower and its Subsidiaries
complies with the requirements set forth in Section 6.6.
5.19    Solvency. The Loan Parties, taken as a whole, are Solvent.
5.20    Compliance with FCPA.
Each of the Loan Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Loan Parties or their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Loan
Party or its Subsidiary or to any other Person, in each case, in violation of
the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.


5.21    Investment Company Act; etc.
No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.


5.22    Equity Interests.
The Pledge Agreement and other Loan Documents create valid and enforceable
security interests in, and Liens on, the Collateral purported to be covered
thereby. Except as set forth in the Loan Documents, such security interests and
Liens are currently (or will be, upon the Agent obtaining control or possession
over those items of Collateral in which a security interest is perfected through
control or possession) perfected security interests and Liens in favor of the
Agent, for the benefit of the Agent and the Lenders, prior to all other Liens
other than any non-consensual Liens which have priority by operation of law.

58



--------------------------------------------------------------------------------








5.23    USA PATRIOT ACT NOTIFICATION; OFAC.
(a)    Each Lender and the Agent (for itself and not on behalf of any other
party) hereby notifies the Borrower that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Loan Parties, which information includes
the name and address of the Borrower and the other Loan Parties and other
information that will allow such Lender or the Agent, as applicable, to identify
the Borrower and the other Loan Parties in accordance with the Patriot Act.
(b)    Neither the Borrower nor any of its Subsidiaries or, to the knowledge of
the Borrower, any of their respective Affiliates over which any of the foregoing
exercises management control (each, a “Controlled Affiliate”) is a Prohibited
Person, and the Borrower, its Subsidiaries and, to the knowledge of the
Borrower, such Controlled Affiliates are in compliance with all applicable
orders, rules and regulations of OFAC.
(c)    Neither the Borrower nor any of its Subsidiaries or, to the knowledge of
the Borrower, any of their respective Affiliates: (i) is targeted by United
States or multilateral economic or trade sanctions currently in force; (ii) is
owned or controlled by, or acts on behalf of, any Person that is targeted by
United States or multilateral economic or trade sanctions currently in force;
(iii) is a Prohibited Person; or (iv) is named, identified or described on any
list of Persons with whom United States Persons may not conduct business,
including any such blocked persons list, designated nationals list, denied
persons list, entity list, debarred party list, unverified list, sanctions list
or other such lists published or maintained by the United States, including
OFAC, the United States Department of Commerce or the United States Department
of State.
5.24    Embargoed Person. (a) None of Borrower’s assets constitute property of,
or are beneficially owned, directly or indirectly, by any Person targeted by
economic or trade sanctions under US law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. 1701 et seq., the Trading
with the Enemy Act, 50 U.S.C. App. 1 et seq. (the “Trading With the Enemy Act”),
any of the foreign assets control regulations of the Treasury (31 C.F.R.,
Subtitle B, Chapter V) (the “Foreign Assets Control Regulations”) or any
enabling legislation or regulations promulgated thereunder or executive order
relating thereto (which includes, without limitation, (i) Executive Order No.
13224, effective as of September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (ii) the USA
PATRIOT Act, if the result of such ownership would be that any Loan made by any
Lender would be in violation of law (“Embargoed Person”); (b) neither any Loan
Party nor any of its Subsidiaries is an “enemy” or an “ally of the enemy” within
the meaning of Section 2 of the Trading with the Enemy Act, (c) no Embargoed
Person has any interest of any nature whatsoever in the Borrower if the result
of such interest would be that any Loan would be in violation of law; (d) the
Borrower has not engaged in business with Embargoed Persons if the result of
such business would be that any Loan made by any Lender would be in violation of
law; and (e) neither the Borrower nor any Controlled Affiliate

59



--------------------------------------------------------------------------------






(i) is or will become a “blocked person” as described in the Executive Order,
the Trading With the Enemy Act or the Foreign Assets Control Regulations or (ii)
engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person”. For purposes of determining whether
or not a representation is true or a covenant is being complied with under this
Section 5.24, the Borrower shall not be required to make any investigation into
(i) the ownership of publicly traded stock or other publicly traded securities
or (ii) the beneficial ownership of any collective investment fund.
ARTICLE VI.    

COVENANTS
Until the date on which all of the Obligations are Paid in Full, unless the
Required Lenders shall otherwise consent in writing:
6.1    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance in
all material respects with generally accepted accounting principles, and furnish
to the Agent (for distribution to the Lenders):
(a)    Within ninety (90) days after the close of each of its fiscal years, an
audit report (which shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit) certified by Hein & Associates, LLP or an independent registered
accounting firm reasonably acceptable to the Agent, prepared in accordance with
GAAP on a consolidated basis for itself and its Subsidiaries, including balance
sheets as of the end of such period, related consolidated statements of income,
changes in stockholder equity, comprehensive income and cash flows, in each case
setting forth in comparative form the figures for the preceding fiscal year.
(b)    Within forty-five (45) days after the close of the first three quarterly
periods of each of its fiscal years, for itself and its Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated statement of income and a statement of cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by its chief financial officer.
(c)    Together with the financial statements required under Sections 6.1(a) and
(b), a Compliance Certificate in substantially the form of Exhibit A signed by
its chief financial officer showing the calculations necessary to determine
compliance with Section 6.19 of this Agreement and stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof.
(d)    As soon as possible and in any event within ten (10) days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by the chief financial officer of the Borrower, describing
said Reportable Event and the action which the Borrower proposes to take with
respect thereto.

60



--------------------------------------------------------------------------------






(e)    Promptly upon the furnishing thereof to the public shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished.
(f)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly or other regular reports which the Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission.
(g)    As soon as available, but in any event within forty-five (45) days after
the end of each fiscal year (including the fiscal year ending December 31,
2013), a copy of the detailed annual operating budget or plan including cash
flow projections of the Borrower and its Subsidiaries for the next four fiscal
quarter period prepared on a quarterly basis, in form and detail reasonably
acceptable to the Agent and the Lenders, together with a summary of the material
assumptions made in the preparation of such annual budget or plan;
(h)    Such other information (including non‑financial information) as the Agent
or any Lender may from time to time reasonably request.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower filed with the SEC; provided that to
the extent such information is in lieu of information required to be provided
under Section 6.1(a), such materials are accompanied by a report and opinion of
Hein & Associates, LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.
Documents required to be delivered pursuant to Section 6.1(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that: (i) the Borrower shall deliver paper copies of such documents to
the Agent upon its reasonable request until a written notice to cease delivering
paper copies is given by the Agent and (ii) the Borrower shall notify the Agent
(by facsimile or electronic mail) of the posting of any such documents and upon
its reasonable request, provide to the Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Agent shall have no
obligation to request the delivery of or maintain paper copies of the documents
referred to above, and each Lender shall be solely responsible for timely
accessing posted documents and maintaining its copies of such documents.
6.2    Use of Proceeds. The Borrower will use the proceeds of the Advances for
general corporate purposes (including acquisition financing). The Borrower will
not, nor will it permit any Subsidiary to, use any of the proceeds of the
Advances to purchase or carry any “margin stock” (as defined in Regulation U).

61



--------------------------------------------------------------------------------






6.3    Notices. Promptly after any Authorized Officer of the Borrower or any
other Loan Party obtains actual knowledge thereof, the Borrower will furnish to
the Agent (for distribution to each Lender through the Agent) written notice of
the following:
(a)    the occurrence of any Default or Unmatured Default;
(b)    the occurrence of any other development which could reasonably be
expected to have a Material Adverse Effect;
(c)    the filing or commencement of any litigation since the Closing Date which
could reasonably be expected to have a Material Adverse Effect or involve a
monetary claim in excess of $7,500,000 that would not be covered by insurance;
and
(d)    notice of the institution of any investigation, review, proceeding or
other inquiry by any Governmental Authority regarding financial or other
operational results of the Borrower or any other Loan Party that could
reasonably be expected to have a Material Adverse Effect.
6.4    Conduct of Business. The Borrower will, and will cause each Subsidiary
to, engage in substantially the business conducted by the Borrower and its
Subsidiaries on the Closing Date and businesses reasonably related,
complementary or ancillary thereto and do all things necessary to remain duly
incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a domestic corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except to the extent that the failure to maintain such authority in any foreign
jurisdiction could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution or asset sale, in each case, otherwise permitted
under this Agreement.
6.5    Taxes. The Borrower will, and will cause each Subsidiary to pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those (a) which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with GAAP and (b) where the failure to make
payment could not reasonably be expected to have a Material Adverse Effect.
6.6    Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with reputable national insurance companies, which are not Affiliates of the
Loan Parties, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons of similar
financial condition and strength engaged in the same or similar business and
owning similar properties in localities where the Loan Parties or their
Subsidiaries operate, of such types and in such amounts (it being acknowledged
by the Lenders that the Borrower may maintain self-insurance which is compatible
with the standards set forth herein) as are customarily carried under similar
circumstances by such other Persons.

62



--------------------------------------------------------------------------------






6.7    Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, (i) all federal and state registrations required by anti-money
laundering Laws, (ii) the provisions of the Texas Pawnshop Act (Chapter 371 of
the Texas Finance Code), (iii) the provisions of the Brady Act, (iv) the
consumer loan provisions of the Texas Finance Code and (v) all Environmental
Laws, except to the extent that the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.
6.8    Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, ordinary wear and tear
excepted, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
6.9    Inspection. The Borrower will, and will cause each Subsidiary to, permit
the Agent, by its representatives and agents, upon reasonable prior notice and
during normal business hours, to inspect any of the Property, books and
financial records of the Borrower and each Subsidiary located in the United
States, to examine and make copies of the books of accounts and other financial
records of the Borrower and each Subsidiary located in the United States (other
than materials protected by the attorney-client privilege and materials which
such Person may not disclose without violation of a confidentiality obligation
(so long as such confidentiality obligation was not entered into for the purpose
of circumventing the Borrower’s obligations hereunder) binding upon it), and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Agent may designate provided that,
excluding any such inspections and examinations during the continuation of a
Default, the Agent shall not exercise such rights more often than two times
during any calendar year.
6.10    Depository. To the extent permitted by applicable law, the Borrower and
its Subsidiaries shall maintain their primary domestic deposit account
relationships with the Lenders when reasonably convenient.
6.11    Indebtedness. The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except for (a) the
Obligations, (b) intercompany Indebtedness representing Investments to the
extent permitted by Section 6.14, (c) endorsements of negotiable instruments in
the ordinary course of business, (d) Indebtedness described in Schedule 2 and
any Permitted Refinancing thereof, (e) Subordinated Indebtedness and Permitted
Refinancings thereof in an aggregate amount not to exceed the greater of
$13,200,000 and two percent (2%) of Consolidated Total Assets at any time
outstanding; provided that prior to the incurrence thereof, the Borrower has
delivered to the Agent a Compliance Certificate which indicates that, on a pro
forma basis after taking into account the incurrence of such Subordinated
Indebtedness and the use of the proceeds thereof, (A) there shall occur no
Default or Unmatured Default and (B) the Borrower and its Subsidiaries are in
pro forma compliance with the financial covenants in Section 6.19, (f)
Guarantees by the Borrower and its Subsidiaries in respect of Indebtedness of
the Borrower or any Subsidiary permitted under this Section 6.11; provided that,
(x) if the Indebtedness being Guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Guarantee of the

63



--------------------------------------------------------------------------------






Obligations on terms at least as favorable to the Lenders as those contained in
the Subordinated Indebtedness and (y) if such Guarantee is made by a Loan Party
in favor of a non-Loan Party, such Guarantee is permitted under Section 6.14,
(g) any obligation of the Borrower or any of its Subsidiaries under Swap
Agreements; provided such Swap Agreements are entered into to manage risk and
not for speculative purposes, (h) Guarantees consisting of letters of credit
issued in connection with the CSO Program, (i) Indebtedness consisting of
Capitalized Lease Obligations and purchase money Indebtedness of the Borrower or
any of its Subsidiaries and any Permitted Refinancing thereof in an aggregate
principal amount not to exceed the greater of $13,200,000 and two percent (2%)
of Consolidated Total Assets at any time outstanding, (j) Indebtedness of any
Person that becomes a Subsidiary (or of any Person not previously a Subsidiary
that is merged or consolidated with or into the Borrower or a Subsidiary) after
the date hereof as a result of an Investment permitted hereunder and Permitted
Refinancings thereof; provided that the aggregate principal amount of all such
Indebtedness permitted under this clause (j) shall not exceed $2,000,000 at any
time outstanding, (k) Indebtedness representing deferred compensation to
employees of the Borrower and its Subsidiaries incurred in the ordinary course
of business, (l) Indebtedness constituting working capital adjustments, purchase
price adjustments, non-competes, consulting, deferred compensation, earn-out
obligations, contingent consideration, contributions, and similar obligations
incurred in connection with any Investment or disposition, in each case,
permitted under this Agreement, (m) Indebtedness in respect of netting services,
overdraft protections and similar arrangements, in each case, in connection with
deposit accounts, (n) Indebtedness consisting of the financing of insurance
premiums, (o) Indebtedness incurred by the Borrower or any of the Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business, in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations regarding workers compensation claims, (p)
Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees and similar obligations not in connection with
money borrowed, in each case provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business or consistent
with past practice, (q) Additional Unsecured Senior Debt of the Borrower or any
of its Subsidiaries and Permitted Refinancings thereof and Foreign Third Party
Loans and Permitted Refinancings thereof; provided that (i) prior to the
incurrence thereof, the Borrower has delivered to the Agent a Compliance
Certificate which indicates that, on a pro forma basis after taking into account
the incurrence of such Additional Unsecured Senior Debt and the use of the
proceeds thereof, (A) there shall occur no Default or Unmatured Default and (B)
the Borrower and its Subsidiaries are in pro forma compliance with the financial
covenants in Section 6.19, and (ii) the aggregate principal amount of such
Additional Unsecured Senior Debt plus the aggregate principal amount of such
Foreign Third Party Loans plus the aggregate principal amount of Loans and
Commitments hereunder shall not exceed $500,000,000, (r) [reserved], (s)
unsecured Indebtedness in respect of employee credit card programs incurred in
the ordinary course of business, (t) current amounts payable or accrued for
other claims (other than for borrowed funds or purchase money obligations)
incurred in the ordinary course of business, provided that all such liabilities,
accounts and claims shall be promptly paid and discharged when due or in
conformity with customary trade terms, except for those being contested in good
faith by the Borrower or a Subsidiary for which sufficient reserves have been
established, (u) current liabilities for taxes and assessments incurred in the
ordinary

64



--------------------------------------------------------------------------------






course of business, and other liabilities for unpaid taxes being contested in
good faith by the Borrower or any Subsidiary for which sufficient reserves have
been established, (v) Indebtedness consisting of seller financing, seller notes
and other similar obligations incurred in connection with any Investment
permitted under this Agreement; provided that the aggregate principal amount of
all such Indebtedness permitted under this clause (v) shall not exceed at any
time the greater of $6,600,000 and one percent (1%) of Consolidated Total Assets
and (w) additional Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount not to not to exceed at any time the greater of
$13,200,000 and two percent (2%) of Consolidated Total Assets.
6.12    Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that (a) a Subsidiary
may merge into or consolidate with the Borrower, (b) a Subsidiary of the
Borrower may merge or consolidate with another Subsidiary; provided that if such
merger or consolidation involves a Loan Guarantor, the Loan Guarantor shall be
the surviving entity, (c) a Subsidiary may merge, consolidate or amalgamate with
any other Person in order to effect an Investment permitted under Section 6.14
and (d) a Subsidiary may effect a merger, consolidation or amalgamation to
effect a disposition permitted under Section 6.13.
6.13    Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property to any other Person, except
for (a) sales of inventory in the ordinary course of business, (b) dispositions
of obsolete or worn out property in the ordinary course of business, (c)
dispositions of property no longer used or useful in the conduct of the business
of the Borrower and its Subsidiaries, (d) dispositions of property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such disposition are
promptly applied to the purchase price of such replacement property, (e)
transfers or the liquidation of Cash Equivalent Investments, (f) leases,
subleases, non-exclusive licenses or sublicenses (excluding, in each case,
Capitalized Leases) of any property (including Intellectual Property) in the
ordinary course of business and which do not materially interfere with the
business of the Borrower and its Subsidiaries, (g) dispositions in the ordinary
course of business consisting of the abandonment or cancellation of any
Intellectual Property which, in the reasonable good faith determination of the
Borrower is not material to the conduct of the business of Borrower and its
Subsidiaries, taken as a whole, (h) transfers of property or assets subject to
casualty, condemnation or similar event upon receipt of the condemnation or
casualty proceeds thereof, (i) dispositions of assets by the Borrower or a
Subsidiary to the Borrower or a Subsidiary, including in connection with the
liquidation or dissolution of such Subsidiary; provided that (x) if such
disposition is made by a Loan Party to a non-Loan Party, such disposition shall
be considered an Investment under Section 6.14 and (y) if such disposition is
made by a Loan Party to a non-Loan Party in connection with the Foreign
Restructuring, such disposition shall not count against the investment basket
under Section 6.14(e) but shall rather be considered an Investment permitted
under Section 6.14(q), (j) assignments of insurance or condemnation proceeds
provided to landlords (or their mortgagees) pursuant to the terms of any lease
and Liens or rights reserved in any lease for rent or for compliance with the
terms of such lease, (k) leases, sales or other dispositions of its Property
that, together with all other Property of the Borrower and its Subsidiaries
previously leased, sold or disposed of pursuant to this Section 6.13(k) during
the twelve (12) month period ending with the month in which any such lease, sale
or other disposition is scheduled to occur would reduce

65



--------------------------------------------------------------------------------






Consolidated EBITDA for the trailing twelve (12) month period by more than ten
percent (10%) on a pro forma basis, (l) sales, transfers or other dispositions
set forth on Schedule 6, (m) termination of a lease of real or personal property
that is not necessary for the ordinary course of business, could not reasonably
be expected to have a Material Adverse Effect and does not result from an
obligor’s default, (n) voluntary termination of any Swap Agreement, (o) the
expiration of any contract, contract right or other agreement in accordance with
its terms, (p) the sale or issuance of any Equity Interests by the Borrower not
constituting a Change in Control, (q) the sale or issuance of any Equity
Interests of a Subsidiary of the Borrower to the Borrower or another Subsidiary,
(r) dispositions of accounts receivable in connection with the collection or
compromise thereof, and (s)(i) sales, transfers and other dispositions of
Investments in joint ventures permitted under Section 6.14 to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements or (ii) the winding down or dissolution of joint ventures
permitted under Section 6.14.
6.14    Investments and Acquisitions. The Borrower will not, nor will it permit
any Subsidiary to, make or suffer to exist any Investments except for (a) Cash
and Cash Equivalent Investments, (b) Investments in existence on the Closing
Date set forth on Schedule 5 and any modification, replacement, renewal,
reinvestment or extension thereof (to the extent not representing an increase in
the aggregate amount of such Investment unless otherwise permitted hereunder),
(c) any Acquisition Investment for which the aggregate purchase price therefor
does not exceed fifteen percent (15%) of Consolidated Tangible Net Worth as
reflected on the Borrower’s most recently submitted Compliance Certificate;
provided, after giving pro forma effect to such Acquisition Investment, (i) no
Default or Unmatured Default has occurred and is continuing or would result
therefrom and (ii) the Borrower and its Subsidiaries are in compliance with the
financial covenants in Section 6.19, (d) Investments by Loan Parties in other
Loan Parties, (e) Investments by Persons that are not Loan Parties in Persons
that are not Loan Parties, (f) Investments by Loan Parties in Subsidiaries that
are not Loan Parties in an aggregate amount not to exceed the greater of
$26,400,000 and four percent (4%) of Consolidated Total Assets, (g) Investments
by Subsidiaries that are not Loan Parties in Loan Parties, (h) Investments
(including debt obligations and Equity Interests) received in connection with
the bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers or
upon the foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment, (i) Investments in the ordinary
course of business consisting of Uniform Commercial Code Article 3 endorsements
for collection or deposit, (j) advances of payroll payments to employees in the
ordinary course of business, (k) Investments in Swap Agreements, (l) Investments
constituting deposits, prepayments and other credits to suppliers made in the
ordinary course of business of the Borrower and its Subsidiaries, (m) deposits
of cash made in the ordinary course of business to secure performance of
operating leases, (n) Investments held by any Person who is acquired after the
Closing Date pursuant to an Investment permitted hereunder, to the extent that
such Investments were not made in contemplation of, or in connection with, such
Investment and were in existence on the date of such Investment, (o) a
Subsidiary of the Borrower may be established or created (but not capitalized
unless otherwise permitted under this Section 6.14), (p) pawn transactions, pawn
loans and other consumer loans or participations therein in the ordinary course
of the day to day business of the Borrower and its Subsidiaries, (q) Investments
necessary to consummate any Foreign Restructuring consisting of the contribution
of the stock of a Foreign

66



--------------------------------------------------------------------------------






Subsidiary to another Foreign Subsidiary; provided, that immediately after
giving effect to such transfer, the Agent has received a pledge of all stock
required by Section 6.20, (r) Guarantees consisting of letters of credit issued
in connection with the CSO Program, (s) promissory notes and other non-cash
consideration received in connection with dispositions permitted by Section
6.13, (t) Investments and other acquisitions to the extent that payment for such
Investments is made solely with Equity Interests of the Borrower that are not
Disqualified Equity Interests and (u) other Investments in an aggregate amount
not to exceed the greater of $13,200,000 and two percent (2.0%) of Consolidated
Total Assets.
6.15    Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:
(a)    Liens for taxes, assessments or governmental charges or levies on its
Property which are not yet due or as to which the period of grace (not to exceed
sixty (60) days), if any, related thereto has not expired, or are being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;
(b)    Liens imposed by law, such as carriers’, warehousemen’s, landlord’s,
mechanics’, repairmen, workman and materialmen and other similar liens arising
in the ordinary course of business which secure payment of obligations not more
than 60 days past due or for amounts that are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP, shall have been made for any
such contested amounts;
(c)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
(d)    easements, servitudes, rights of way, covenants, licenses, protrusions,
zoning and other restrictions, encroachments, and other minor defects or
irregularities in title or other similar encumbrances, in each case which do not
and will not interfere in any material respect with the value or use of the
property to which such Lien is attached or with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;
(e)    Liens existing on the date hereof and described in Schedule 2 and any
modifications, replacements, renewals or extensions thereof; provided that (x)
no such Lien extends to any additional property other than after-acquired
property that is affixed or incorporated into the property covered by such Lien,
and (y) the modification, replacement, renewal, extension or refinancing of the
obligations secured or benefited by such Liens (if such obligations constitute
Indebtedness) is permitted by Section 6.11;
(f)    Liens in favor of the Agent, for the benefit of the Lenders;
(g)    Liens incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts,

67



--------------------------------------------------------------------------------






trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money or other
Indebtedness);
(h)    Any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to in this
definition (other than Liens set forth on Schedule 2); provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (plus
improvements on such property).
(i)    Liens arising out of judgments or awards not resulting in a Default;
(j)    Any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Loan Party or any Subsidiary thereof in
the ordinary course of its business and covering only the assets so leased,
licensed or subleased.
(k)    Assignments of insurance or condemnation proceeds provided to landlords
(or their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease.
(l)    Liens in favor of the Agent or L/C Issuer to cash collateralize or
otherwise secure the obligations of a Defaulting Lender to fund risk
participations hereunder.
(m)    Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course and not given in connection with
the issuance of Indebtedness, or (ii) relating to pooled deposit or sweep
accounts of the Borrower or any of its Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Subsidiaries;
(n)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
the items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business and not for speculative purposes and (iii) in favor of a banking or
other financial institution arising as a matter of law encumbering deposits or
other funds maintained with a financial institution (including the right of
setoff) and that are within the general parameters customary in the banking
industry;
(o)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Subsidiary, in each
case, after the date hereof; provided that (i) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property of such acquired Subsidiary), (ii) the
Indebtedness secured thereby is permitted under Section 6.11 and (iii) such Lien
is not created in connection with such Acquisition;
(p)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

68



--------------------------------------------------------------------------------






(q)    Liens securing Indebtedness permitted pursuant to Section 6.11(i);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness; provided, further, that individual financings otherwise
permitted to be secured pursuant to Section 6.11(i) provided by one Person (or
its affiliates) may be cross collateralized to other such financings permitted
to be secured by Section 6.11(i) provided by such Person (or its affiliates);
(r)    Liens (i) solely on any cash earnest money deposits made by the Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder or (ii) consisting of an agreement to consummate a
transaction permitted by Section 6.13;
(s)    restrictions resulting from any zoning or similar law or right reserved
to or vested in any governmental office or agency to control or regulate the use
of any real property, in each case, which do not and will not interfere with or
affect in any material respect the use, value or operations of any real estate
asset of the Borrower and its Subsidiaries or the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;
(t)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(u)    leases, subleases, non-exclusive licenses or non-exclusive sublicenses
granted to other Persons (including with respect to Intellectual Property) by
the Borrower or its Subsidiaries in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business of
the Borrower or any such Subsidiary and not constituting a disposition of all
substantial rights in any Intellectual Property;
(v)    Liens on assets of Foreign Subsidiaries in favor of the holders of
Foreign Third Party Loans;
(w)    Liens on the Equity Interests in joint ventures held by the Borrower or
its Subsidiaries securing obligations of such joint ventures;
(x)    options, put and call arrangements, rights of first refusal and similar
rights to Investments in joint ventures, partnerships or other similar
Investments permitted to be made under Section 6.14; and
(y)    additional Liens so long as the principal amount of Indebtedness and
other obligations secured thereby does not exceed $5,000,000 in the aggregate.
6.16    Negative Pledges. Except with respect to any Additional Unsecured Senior
Debt or Subordinated Indebtedness (and any Permitted Refinancings thereof), the
Borrower will not enter into any agreement prohibiting the creation or
assumption of any Lien upon its properties or assets whether now owned or
hereafter acquired, except with respect to (a) specific property encumbered to
secure payment of particular Indebtedness or to be sold pursuant to an executed
agreement with

69



--------------------------------------------------------------------------------






respect to a disposition permitted under Section 6.13, (b) restrictions that (i)
are included in a contractual obligation entered into in connection with a
disposition permitted pursuant to Section 6.13 (or in connection with the
payment in full of the Obligations) and (ii) relate only to assets subject to
such asset sale, (c) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, subleases,
licenses, sublicenses and other contracts entered into in the ordinary course of
business, (d) provisions in customary joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder, (e) restrictions on
cash or other deposits or net worth imposed by customers under contracts entered
into in the ordinary course of business, (f) restrictions or conditions related
to secured Indebtedness otherwise permitted to be incurred under Section 6.11(i)
that limit the right of the obligor to dispose of the assets securing such
Indebtedness or if such restrictions or conditions apply only to the Person
obligated under such Indebtedness or the property or assets intended to secure
such Indebtedness and (g) any encumbrances or restrictions of the types referred
to in clauses (a) through (f) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts referred to therein; provided that such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing is, in the good faith judgment of the Borrower, no more
restrictive with respect to such encumbrance or other restrictions, taken as a
whole, than those prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing
6.17    Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except (a) in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arm’s length
transaction, (b) issuances of Equity Interests by the Borrower not constituting
a Change in Control, (c) employment and severance arrangements between the
Borrower and its Subsidiaries and their respective officers and employees in the
ordinary course of business, (d) the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, directors,
officers and employees of the Borrower and the Subsidiaries in the ordinary
course of business to the extent attributable to the ownership or operation of
the Borrower and the Subsidiaries, (e) dividends or distributions by the
Borrower or its Subsidiaries, (f) transactions among the Loan Parties and (g)
transactions among the Borrower and its Subsidiaries expressly permitted by this
Agreement.
6.18    [Reserved].
6.19    Financial Covenants. The parties hereto acknowledge and agree that, with
respect to compliance with the financial covenants set forth in this Setion 6.19
and all calculations made in determining such compliance for any applicable
period, all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement (as of the last date in the case of a balance sheet item)
for purposes of such compliance: (i) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction (A) in the case of a disposition of all or substantially all Equity
Interests in any Subsidiary of the Borrower or any division used for

70



--------------------------------------------------------------------------------






operations of the Borrower or any of its Subsidiaries, shall be excluded, and
(B) in the case of an Acquisition Investment or other Investment described in
the definition of “Specified Transaction,” shall be included, (ii) any
retirement of Indebtedness, and (iii) any Indebtedness incurred or assumed by
the Borrower or any of its Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, the
foregoing pro forma adjustments may be applied to any such compliance
calculation solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (as determined by the Borrower in good faith) (1)
directly attributable to such transaction, (2) expected to have a continuing
impact on the Borrower and its Subsidiaries, (3) factually supportable and (4)
are determined in accordance with Article 11, Regulations S-X of the Securities
Act of 1933.
(a)    Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed
Charge Coverage Ratio, determined as of the end of each of its fiscal quarters,
to be less than 1.25 to 1.0.
(b)    Leverage Ratio. The Borrower will not permit the Leverage Ratio,
determined as of the end of each of its fiscal quarters, to be greater than 2.50
to 1.00.
6.20    Subsidiaries as Guarantors. If, at any time, (a) any Domestic Subsidiary
that is not a Loan Guarantor shall directly own any Equity Interests of a
Foreign Subsidiary then the Loan Parties shall cause such Domestic Subsidiary to
become an additional Loan Guarantor in accordance with this Section 6.20, within
thirty (30) days (which date may be extended by the Agent in its reasonable
discretion) and/or (b) the aggregate revenue or assets (on a non-consolidated
basis) of the Borrower and those Subsidiaries that are then Loan Guarantors are
less than the Aggregate Revenue Threshold, then the Borrower shall cause one or
more other Domestic Subsidiaries to become additional Loan Guarantors in
accordance with this Section 6.20, within thirty (30) days (which date may be
extended by the Agent in its reasonable discretion) after such revenues or
assets become less than the Aggregate Revenue Threshold so that after including
the revenue and assets of any such additional Loan Guarantors, the aggregate
revenue and assets (on a non-consolidated basis) of the Borrower and all such
Loan Guarantors would equal or exceed the Aggregate Revenue Threshold. The
Borrower shall cause each such Domestic Subsidiary required to become a Loan
Guarantor as provided in the immediately preceding sentence to become a Loan
Guarantor by executing and delivering to the Agent a Joinder Agreement. Each
Loan Party will cause 65% (to the extent the pledge of a greater percentage
would be unlawful or would cause any materially adverse tax consequences to the
Borrower or any Loan Guarantor) of the voting Equity Interests and 100% of the
non-voting Equity Interests of its first-tier Foreign Subsidiaries, in each case
to the extent owned by such Loan Party, to be subject at all times to a first
priority, perfected Lien in favor of the Agent pursuant to the terms and
conditions of the Loan Documents or such other security documents as the Agent
shall reasonably request.
6.21    Restricted Payments.

71



--------------------------------------------------------------------------------






The Loan Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of Equity
Interests of such Person, (b) to make dividends or other distributions payable
to the Loan Parties (directly or indirectly through its Subsidiaries), (c)
dividends or other distributions payable by a non-Loan Party to another non-Loan
Party, (d) regularly scheduled interest payments on Subordinated Indebtedness
and (e) repurchases of Equity Interests of the Borrower and cash dividends by
the Borrower; provided, after giving effect to such repurchase on a pro forma
basis, (i) no Default or Unmatured Default has occurred and is continuing or
would result therefrom and (ii) the Borrower and its Subsidiaries are in
compliance with the financial covenants in Section 6.19.


6.22    Corporate Changes. No Loan Party will, nor will it permit any of its
Subsidiaries to, (a) change its fiscal year, (b) amend, modify or change its
articles of incorporation, certificate of designation (or corporate charter or
other similar organizational document) operating agreement or bylaws (or other
similar document) in any respect materially adverse to the interests of the
Lenders or (c) change its accounting method (except in accordance with GAAP) in
any manner adverse to the interests of the Lenders, in each case, without the
prior written consent of the Required Lenders.
6.23    Books and Records. The Borrower shall, and will cause each Subsidiary
to, keep proper books, records and accounts in which true and correct entries in
all material respects shall be recorded.
6.24    Public/Private Designation. The Borrower shall, and will cause each
Subsidiary to, cooperate with the Agent in connection with the publication of
certain materials and/or information provided by or on behalf of the Loan
Parties to the Agent and Lenders (collectively, “Information Materials”) and
will designate Information Materials (i) that are either available to the public
or not material with respect to the Loan Parties and their Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information as “Private Information”.
ARTICLE VII.    

DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1    Misrepresentations. Any representation or warranty made or deemed made by
or on behalf of the Borrower or any of its Subsidiaries to the Lenders or the
Agent under or in connection with this Agreement, any Loan, or any certificate
or information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.
7.2    Nonpayment of Obligations.
(a)    Nonpayment of principal of any Loan when due, or nonpayment of interest
upon any Loan or of any commitment fee or other obligations (except L/C
Obligations)

72



--------------------------------------------------------------------------------






under any of the Loan Documents within three (3) Business Days after the same
becomes due.
(b)    Nonpayment of any L/C Obligation within three (3) Business Days after L/C
Issuer’s written demand.
7.3    Breach of Covenants.
(a)    Breach of Article VI Covenants. The breach by the Borrower of any of the
terms or provisions of subsections 6.1(a), 6.1(b), 6.1(c), Section 6.2,
subsections 6.3(a), 6.3(b), Sections 6.4 (solely, with respect to each of the
Borrower and each other Loan Party, in respect of maintenance of its valid
existence and good standing in its jurisdiction of domicile) or 6.11 - 6.22.
(b)    Breach of Other Covenants. The breach by the Borrower (other than a
breach which constitutes a Default under another Section of this Article VII) of
any of the terms or provisions of this Agreement or any other Loan Document;
provided, with respect to this clause (b) only, such breach or failure to comply
is not cured (to the extent capable of being cured) within thirty (30) days of
its occurrence.
7.4    Bankruptcy Default. (i) A Loan Party or any of its Subsidiaries (other
than an Immaterial Subsidiary) shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or a Loan Party or any of its
Subsidiaries (other than an Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against a Loan Party or any of its Subsidiaries (other than an Immaterial
Subsidiary) any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against a Loan Party or any of its Subsidiaries (other than an Immaterial
Subsidiary) any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of their assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) a Loan
Party or any of its Subsidiaries (other than an Immaterial Subsidiary) shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) a Loan Party or any of its Subsidiaries (other than an Immaterial
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing their inability to, pay its debts as they become due.
7.5    [Reserved].

73



--------------------------------------------------------------------------------






7.6    Other Indebtedness. The Borrower or any of its Subsidiaries shall be in
default in respect of any Indebtedness (other than the Obligations) having a
principal amount in excess of $10,000,000, after taking into account all
applicable requirements of notice, grace and cure; provided, that this Section
7.6 shall not apply to (x) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer and the repayment of such Indebtedness is
permitted hereunder and under the documents providing for such Indebtedness or
(y) termination events or similar events occurring under any Swap Agreement
unless the Borrower or such Subsidiary has failed to make any payment required
as a result of any such termination or similar event.
7.7    [Reserved].
7.8    [Reserved].
7.9    Invalidity of Guaranty. Except (i) in accordance with its terms, (ii)
pursuant to any disposition permitted under this Agreement or (iii) in
connection with the payment in full of the Obligations, any Loan Guaranty shall
fail to remain in full force or effect or any action shall be taken by any Loan
Guarantor to discontinue or to assert the invalidity or unenforceability of any
Loan Guaranty, or any Loan Guarantor shall deny in writing that it has any
additional or further liability under any Loan Guaranty to which it is a party,
or shall give notice to such effect.
7.10    Change in Control. A Change in Control occurs.
7.11    Judgment Default. (i) One or more judgments or decrees shall be entered
against a Loan Party or any of its Subsidiaries involving in the aggregate a
liability (to the extent not covered by insurance) of $10,000,000 or more and
all such judgments or decrees shall not have been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within the earlier of (A) ten (10)
Business Days from the entry thereof or (B) the expiration of the period during
which an appeal of such judgment or decree is permitted or (ii) any injunction,
temporary restraining order or similar decree shall be issued against a Loan
Party or any of its Subsidiaries that, individually or in the aggregate, could
result in a Material Adverse Effect.
7.12    ERISA Default. The occurrence of any of the following: (i) a Lien in
favor of the PBGC or a Plan that is reasonably expected to result in material
liability to a Loan Party or Subsidiary shall arise on the assets of a Loan
Party or any Subsidiary of a Loan Party, (ii) a Reportable Event shall occur
with respect to any Plan that is reasonably expected to result in material
liability to a Loan Party or Subsidiary of a Loan Party, (iii) proceedings for
the termination of, or the appointment of a trustee to administer, any Plan
shall be instituted by the PBGC if such proceedings are reasonably expected to
result in liability to a Loan Party or any Subsidiary of a Loan Party, or (iv) a
Loan Party or any Subsidiary of a Loan Party shall incur any liability that
could be reasonably expected to result in a Material Adverse Effect in
connection with a complete or partial withdrawal from, or the “insolvency”
(within the meaning of Section 4245 of ERISA) or “reorganization” (within the
meaning of Section 4241 of ERISA) of, any Multiemployer Plan.
7.13    [Reserved].

74



--------------------------------------------------------------------------------






7.14    Liens. Any Lien purported to be created under any Loan Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Loan Document, except (i) as a result of the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents or (ii) as a result of the Agent’s failure to maintain
possession of any stock certificates, promissory notes or other instruments
delivered to it under the Loan Documents.
7.15    Reviews and/or Fines. (i) The final and non-appealable results of any
investigation, review or proceeding instituted against the Borrower or any Loan
Party by a Governmental Authority or (ii) the levy of any final and
non-appealable fine against the Borrower or any Loan Party in connection
therewith, in the case of (i) or (ii) that could reasonably be expected to have
a Material Adverse Effect.
ARTICLE VIII.    

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1    Acceleration. If any Default described in Section 7.4 occurs with respect
to the Borrower or any of its Subsidiaries, the obligations of the Lenders to
make Loans hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action in the part of
the Agent or any Lender. If any other Default occurs, the Required Lenders (or
the Agent with the consent of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans hereunder, or declare the Obligations
to be due and payable, or both, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives. In addition, if any
Default occurs, the L/C Issuer may declare the obligation to make L/C Credit
Extensions to be suspended and/or terminated and, further, require the Borrower
to secure the L/C Obligations with cash collateral, in an amount equal to the
Outstanding Amount of the L/C Obligations.
8.2    Amendments.
Neither this Agreement, any Loan Document nor any provision hereof or thereof
may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that a waiver of any condition precedent set forth in Section 4.2 or
the waiver of any Default or mandatory prepayment shall not constitute an
extension or increase of any Commitment of any Lender), (ii) reduce the
principal amount of any Loan or L/C Borrowing or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby (it being understood that
any change to the definition of the Leverage Ratio or in the component
definitions thereof shall not constitute a reduction of interest or fees), (iii)
postpone the maturity of any Loan, or the reimbursement date with respect to any
L/C Borrowing, or any date

75



--------------------------------------------------------------------------------






for the payment of any interest or fees payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby, (iv) change any of the provisions of
this Section without the written consent of each Lender, (v) change the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) release all or substantially all the value of the Guarantees
under the Loan Guaranty (except as expressly provided in this Agreement or any
other Loan Document) without the written consent of each Lender (vii)
subordinate the Loans to any other Indebtedness without the consent of each
Lender, (viii) release Liens securing all, or substantially all, of the
Collateral without the consent of each Lender or (ix) amend, modify or waive the
pro rata sharing of payments by and among the Lenders without the written
consent of each Lender directly and adversely affected thereby. Notwithstanding
the foregoing, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Agent and the Borrower (i) to add
one or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders on substantially the same basis as the Lenders prior to such inclusion.
No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. No amendment of any
provision of this Agreement relating to the L/C Issuer shall be effective
without the written consent of the L/C Issuer. The Agent may waive payment of
the fee required under Section 12.3(b) without obtaining the consent of any
other party to this Agreement.
Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower and the other Loan Parties shall not be required for any amendment,
modification or waiver of the provisions of Article X which do not, in any way,
adversely affect the Borrower or any other Loan Party.


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code in Title 11 of the United States Code supersedes the
unanimous consent provisions set forth herein, (b) the Required Lenders may
consent to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and (c) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except (i) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (ii) to the extent such amendment, waiver
or consent impacts such Defaulting Lender more than the other Lenders.


Notwithstanding any of the foregoing to the contrary, the Agent and the Borrower
may, without the consent of any Lender, amend, modify or supplement this
Agreement or any other Loan Document to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment,

76



--------------------------------------------------------------------------------






modification or supplement does not adversely affect the rights of any Lender
(in the reasonable good faith determination of the Agent).


8.3    Preservation of Rights. No delay or omission of the Lenders or the Agent
or the L/C Issuer to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agent and the Lenders until the Obligations (including
the L/C Obligations) have been Paid in Full.
ARTICLE IX.    

GENERAL PROVISIONS
9.1    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans
herein contemplated.
9.2    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
9.3    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.4    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent and the Lenders and supersede all
prior agreements and understandings among the Borrower, the Agent and the
Lenders relating to the subject matter thereof.
9.5    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.
9.6    Expenses; Indemnification.
(a)    The Borrower shall reimburse the Agent for any out‑of‑pocket expenses
(including reasonable attorneys’ fees and expenses of one outside counsel to the
Agent) paid or incurred by the Agent in connection with the preparation,
negotiation, execution, delivery,

77



--------------------------------------------------------------------------------






syndication, review, amendment, modification, and administration of the Loan
Documents. The Borrower also agrees to reimburse the Agent and the Lenders for
any out‑of‑pocket expenses ((including reasonable attorneys’ fees and expenses)
paid or incurred by the Agent or any Lender in connection with the collection
and enforcement of the Loan Documents (including, without limitation, reasonable
fees of (x) a single external legal counsel (and appropriate local counsel) for
the Agent, (y) a single external legal counsel (and appropriate local counsel)
for the Lenders and (z) to the extent a Lender determines, after consultation
with legal counsel, that an actual or potential conflict may require use of
separate counsel by such Lender, separate legal counsel for such Lender, but
excluding in each case salaries of the Agent’s or such Lender’s regularly
employed personnel and overhead). The Borrower acknowledges that from time to
time Agent may prepare and may distribute to the Lenders (but shall have no
obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the “Reports”) pertaining to the Borrower’s assets for internal use by
the Agent from information furnished to it by or on behalf of the Borrower,
after the Agent has exercised its rights of inspection pursuant to this
Agreement.
(b)    The Borrower hereby further agrees to indemnify the Agent and each Lender
and each Related Party of any of the foregoing Persons (collectively, each such
Person being called an “Indemnitee”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent or
any Lender or Related Party is a party thereto) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder (but limited, in the
case of legal fees and expenses, to one counsel to the Indemnitees, taken as a
whole and, solely in the case of a conflict of interest, one additional counsel
to the affected Indemnitees, taken as a whole (and if reasonably necessary, of
one local counsel in any relevant jurisdiction to all such Indemnitees, taken as
a whole and, solely in the case of a conflict of interest, one additional local
counsel to all affected Indemnitees, taken as a whole) except to the extent that
they are determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the party seeking indemnification (IT BEING THE INTENT OF THE PARTIES THAT EACH
INDEMNITEE BE INDEMNIFIED AGAINST THE CONSEQUENCES OF ITS OWN NEGLIGENCE). This
Section 9.6(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. The
obligations of the Borrower under this Section 9.6 shall survive the termination
of this Agreement.
9.7    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.
9.8    [Reserved].
9.9    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative,

78



--------------------------------------------------------------------------------






unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of all Loan Documents are
declared to be severable.
9.10    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender. Neither the Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Agent nor any Lender undertakes
any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower’s business or operations.
The Borrower agrees that neither the Agent nor any Lender shall have liability
to the Borrower (whether sounding in tort, contract or otherwise) for losses
suffered by the Borrower in connection with, arising out of, or in any way
related to, the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. No party to this
Agreement shall have any liability with respect to, and each such party hereby
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by any other party hereto in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby; provided that nothing contained in this sentence shall
limit the Borrower’s indemnification obligations to the extent such special,
indirect, consequential or punitive damages are included in any third party
claim in connection with which such Indemnitee is entitled to indemnification
hereunder. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.
9.11    Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence,
except for disclosure (a) to its Affiliates and to other Lenders and their
respective Affiliates (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with customary practices), (b) to legal counsel, accountants, and other
professional advisors to such Lender (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with customary practices), (c) subject to an agreement containing provisions
substantially the same (or at least as restrictive) as those of this Section, to
a Transferee, (d) to regulatory officials, (e) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (f) in
connection with the exercise of any remedies hereunder or under any Loan
Document or any other action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (g) to
(i) any actual or prospective party (or its partners, directors, officers,
employees, managers, administrators, trustees, agents, advisors or other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the

79



--------------------------------------------------------------------------------






Borrower and its obligations, this Agreement or payments hereunder, (ii) an
investor or prospective investor in securities issued by an Approved Fund that
also agrees that Information shall be used solely for the purpose of evaluating
an investment in such securities issued by the Approved Fund, (iii) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Loan Parties, the Loans and Loan Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (h) permitted by Section 12.4; (i) to any
other party hereto; and (j) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower; provided, unless
specifically prohibited by applicable law or court order, the Agent, the L/C
Issuer and each Lender shall make reasonable efforts to notify the Borrower of
any request by any regulatory authority, governmental agency or representative
thereof under clause (d) or (e) above (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender by such regulatory authority or governmental agency) for disclosure
of any such non-public information prior to disclosure of such information.
9.12    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Loans provided
for herein.
ARTICLE X.    

THE AGENT
10.1    Appointment and Authority.
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Wells Fargo
to act on its behalf as the Agent hereunder and under the other Loan Documents
and authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent, the Lenders
and the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions other than
Sections 10.9 and 10.10. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


10.2    Nature of Duties.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this

80



--------------------------------------------------------------------------------






Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent, a Lender or the L/C Issuer hereunder. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.


The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub‑agents appointed by the Agent. The Agent and any such sub‑agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub‑agent and to the Related Parties of the Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent. The Agent shall not be responsible for the negligence or misconduct of
any subagents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents


10.3    Exculpatory Provisions.
The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its obligations hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its Affiliates in any capacity.


The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall

81



--------------------------------------------------------------------------------






be necessary, or as the Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 8.1 and 8.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. The Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Agent in writing by the Borrower, a
Lender or the L/C Issuer.


The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.


10.4    Reliance by Agent.
The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


10.5    Notice of Default.
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Unmatured Default hereunder unless the Agent has received written
notice from a Lender or the Borrower referring to this Agreement, describing
such Default or Unmatured Default and stating that such notice is a “notice of
default”. In the event that the Agent receives such a notice, the Agent shall
give prompt notice thereof to the Lenders. The Agent shall take such action with
respect to such Default or Unmatured Default as shall be reasonably directed by
the Required Lenders; provided, however, that unless and until the Agent shall
have received such directions, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Unmatured Default as it shall deem advisable in the best interests of
the Lenders except to the extent that this Agreement expressly requires that
such action be taken, or not taken,

82



--------------------------------------------------------------------------------






only with the consent or upon the authorization of the Required Lenders, or all
of the Lenders, as the case may be.


10.6    Non-Reliance on Agent and Other Lenders.
Each Lender and the L/C Issuer expressly acknowledges that neither the Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by the
Agent hereinafter taken, including any review of the affairs of any Loan Party,
shall be deemed to constitute any representation or warranty by the Agent to any
Lender. Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.


10.7    Indemnification.
The Lenders agree to indemnify the Agent and the L/C Issuer in their respective
capacities hereunder and their Affiliates and their respective officers,
directors, agents and employees (to the extent not reimbursed by the Loan
Parties and without limiting the obligation of the Loan Parties to do so),
ratably according to their respective Pro Rata Shares in effect on the date on
which indemnification is sought under this Section, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against any such indemnitee
in any way relating to or arising out of any Loan Document or any documents
contemplated by or referred to herein or therein or the transactions
contemplated by this agreement or the other Loan Documents or any action taken
or omitted by any such indemnitee under or in connection with any of the
foregoing; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from such indemnitee’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction. The agreements in this Section
shall survive the termination of this Agreement and payment of the Notes, any
Reimbursement Obligation and all other amounts payable hereunder.


10.8    Agent in Its Individual Capacity.
The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity.

83



--------------------------------------------------------------------------------






Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.


10.9    Resignation of Agent.
(a)    The Agent may at any time give notice of its resignation to the Lenders,
the L/C Issuer and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the prior written consent of the
Borrower if no Default has occurred and is continuing (which consent shall not
be unreasonably withheld or delayed), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its resignation
(or such earlier day as shall be agreed by the Required Lenders) (the
“Resignation Effective Date”), then the retiring Agent may (but shall not be
obligated to), on behalf of the Lenders and the L/C Issuer, appoint a successor
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall nonetheless become effective in
accordance with such notice on the Resignation Effective Date.


(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, with the prior written consent of the Borrower if no Default
has occurred and is continuing (which consent shall not be unreasonably withheld
or delayed), by notice in writing to the Borrower and such Person remove such
Person as Agent and, with the prior written consent of the Borrower if no
Default has occurred and is continuing (which consent shall not be unreasonably
withheld or delayed), appoint a successor. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral held by the Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral until such time as a successor Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Agent shall instead be made by or to each Lender
and the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Agent as provided for above. Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent, and the retiring or removed Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan

84



--------------------------------------------------------------------------------






Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article,
Sections 9.6, 9.10 and 10.7 shall continue in effect for the benefit of such
retiring or removed Agent, its sub‑agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Agent.


(d)    Any resignation by Wells Fargo, as Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer. Upon the acceptance of a
successor’s appointment as Agent hereunder, (i) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, (ii) the retiring L/C Issuer shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.


10.10    Guaranty Matters.
(a)    The Lenders and any provider of Banking Services irrevocably authorize
and direct the Agent to release any Loan Guarantor from its obligations under
the applicable Loan Guaranty if such Person ceases to be a Loan Guarantor as a
result of a transaction permitted hereunder.


(b)    In connection with a termination or release pursuant to this Section, the
Agent shall promptly execute and deliver to the applicable Loan Party, at the
Borrower’s expense, all documents that the applicable Loan Party shall
reasonably request to evidence such termination or release. Upon request by the
Agent at any time, the Required Lenders will confirm in writing the Agent’s
authority to release or subordinate its interest in particular types or items of
collateral, or to release any Loan Guarantor from its obligations under the Loan
Guaranty pursuant to this Section.


10.11    Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (a) for any amounts not
reimbursed by the Borrower for which the Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (b) for any other expenses incurred by
the Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders) and (c) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of

85



--------------------------------------------------------------------------------






the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby (including, without limitation, for any
such amounts incurred by or asserted against the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders),
or the enforcement of any of the terms of the Loan Documents or of any such
other documents, provided that no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Agent. The obligations of the Lenders
under this Section 10.11 shall survive payment of the Obligations and
termination of this Agreement.
10.12    Banking Services.
Except as otherwise provided herein, no provider of Banking Services that
obtains the benefits of Sections 2.23 and 8.1, or any Loan Guaranty by virtue of
the provisions hereof or of any Loan Guaranty or any Loan Document shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
collateral (including the release or impairment of any collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. The Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Obligations arising under Banking Services unless the Agent has
received written notice of such Banking Services Obligations, together with such
supporting documentation as the Agent may request, from the applicable provider
of Banking Services.
ARTICLE XI.    

SETOFF; RATABLE PAYMENTS
11.1    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part hereof, shall then be due;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (i) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of Section
2.22 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the Agent, the
L/C Issuer and the other Lenders, and (ii) the Defaulting Lender shall provide
promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

86



--------------------------------------------------------------------------------






11.2    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their Loans. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.
ARTICLE XII.    

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (a) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (b) any assignment by any Lender must be made in compliance with Section
12.3. Notwithstanding clause (b) of this Section, any Lender may at any time,
without the consent of the Borrower or the Agent, assign all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank;
provided, however, that no such assignment to a Federal Reserve Bank shall
release the transferor Lender from its obligations hereunder. The Agent may
treat the Person which made any Loan or which holds any Note as the owner
thereof for all purposes hereof unless and until such Person complies with
Section 12.3 in the case of an assignment thereof or, in the case of any other
transfer, a written notice of the transfer is filed with the Agent. Any assignee
or transferee of the rights to any Loan or any Note agrees by acceptance of such
transfer or assignment to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder, transferee or assignee
of the rights to such Loan.
12.2    Participations.
(a)    Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities other than any Ineligible Institution
(“Participants”) participating interests in any Loan owing to such Lender, any
Note held by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Loan Documents. In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Loans and the holder of any Note
issued to it in evidence thereof for all purposes under the Loan Documents, all
amounts payable by the Borrower under this Agreement shall be determined as if
such Lender had not sold such participating interests,

87



--------------------------------------------------------------------------------






and the Borrower and the Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under the
Loan Documents.
(b)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which forgives principal, interest or fees or reduces the interest rate
or fees payable with respect to any such Loan or Commitment, extends the
Maturity Date, postpones any date fixed for any regularly‑scheduled payment of
principal of, or interest or fees on, any such Loan or Commitment, releases any
guarantor of any such Loan or releases all or substantially all of the
collateral, if any, securing any such Loan, in either case, if such release
requires the consent of all of the Lenders.
(c)    Benefit of Setoff. The Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.
(d)    Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or as required under applicable law to
fulfill such Person’s reporting and withholding obligations if any under FATCA.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
12.3    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby

88



--------------------------------------------------------------------------------






(including any Affiliate of the L/C Issuer that issues any Letter of Credit),
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Agent
and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the L/C Issuer that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
(A)    the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten (10) Business Days after having received notice
thereof, and provided further that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Payment Event of Default or Bankruptcy Event has occurred and is continuing,
any other assignee (other than an Ineligible Institution); and
(B)    the Agent; provided that no consent of the Agent shall be required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund;
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if a Payment Event of Default or Bankruptcy Event has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit

89



--------------------------------------------------------------------------------






the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that the Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Agent an Administrative Questionnaire.
(D)    the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more
contacts to whom all syndicate‑level information (which may contain material
non‑public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
(E)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable Pro Rata Share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon), and (B)
acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
participations in Letters of Credit in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
For the purposes of this Section 12.3(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course

90



--------------------------------------------------------------------------------






of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Ineligible Institution” means (a) the Borrower or any Affiliate thereof, (b)
any Defaulting Lender or any of its Subsidiaries or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (b), (c) a natural person, (d) any Person who is
primarily engaged in the business of providing pawn services and products and/or
cash advance services and products or (e) a company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof; provided that, such company, investment vehicle or trust
shall not constitute an Ineligible Institution if it (i) has not been
established for the primary purpose of acquiring any Loans or Commitments, (ii)
is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (iii) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business;
provided that upon the occurrence of a Default, any Person (other than a Lender)
shall be an Ineligible Institution if after giving effect to any proposed
assignment to such Person, such Person would hold more than 25% of the then
outstanding funded and/or unfunded Commitment, as the case may be.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.2, 3.4, 3.5 and 9.6). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and L/C
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Agent, the L/C Issuer and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
L/C Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. In addition, the Agent shall maintain on

91



--------------------------------------------------------------------------------






the Register information regarding the designation and revocation of
designation, of any Lender as a Defaulting Lender.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to this Agreement, the Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
12.4    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.
ARTICLE XIII.    

NOTICES
13.1    Notices. Except as otherwise permitted by Section 2.14 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (a) in the
case of the Borrower or the Agent, at its address or facsimile number set forth
on the signature pages hereof, (b) in the case of any Lender, at its address or
facsimile number set forth below its signature hereto or (c) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Agent and the Borrower in accordance
with the provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by

92



--------------------------------------------------------------------------------






mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid, or (iii) if given by any other
means, when delivered (or, in the case of electronic transmission, received) at
the address specified in this Section; provided that notices to the Agent under
Article II shall not be effective until received.
13.2    Change of Address. The Borrower, the Agent and any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.
ARTICLE XIV.    

COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Agent and the Lenders
and each party has notified the Agent by facsimile transmission or telephone
that it has taken such action.
ARTICLE XV.    
CHOICE OF LAW; CONSENT TO JURISDICTION;
WAIVER OF JURY TRIAL; MAXIMUM RATE
15.1    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
15.2    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON‑EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR TEXAS STATE COURT
SITTING IN FORT WORTH, TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN FORT
WORTH, TARRANT COUNTY, TEXAS.

93



--------------------------------------------------------------------------------






15.3    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
15.4    MAXIMUM RATE. THIS AGREEMENT AND ALL OF THE OTHER LOAN DOCUMENTS ARE
INTENDED TO BE PERFORMED IN ACCORDANCE WITH, AND ONLY TO THE EXTENT PERMITTED
BY, ALL APPLICABLE USURY LAWS. IF ANY PROVISION HEREOF OR OF ANY OF THE OTHER
LOAN DOCUMENTS OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE SHALL,
FOR ANY REASON AND TO ANY EXTENT, BE INVALID OR UNENFORCEABLE, NEITHER THE
APPLICATION OF SUCH PROVISION TO ANY OTHER PERSON OR CIRCUMSTANCE NOR THE
REMAINDER OF THE INSTRUMENT IN WHICH SUCH PROVISION IS CONTAINED SHALL BE
AFFECTED THEREBY AND SHALL BE ENFORCED TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAWS. IT IS EXPRESSLY STIPULATED AND AGREED TO BE THE INTENT OF THE
BORROWER AND THE AGENT AND THE LENDERS TO AT ALL TIMES COMPLY WITH THE USURY AND
OTHER APPLICABLE LAWS NOW OR HEREAFTER GOVERNING THE INTEREST PAYABLE ON THE
OBLIGATIONS. IF THE APPLICABLE LAW IS EVER REVISED, REPEALED OR JUDICIALLY
INTERPRETED SO AS TO RENDER USURIOUS ANY AMOUNT CALLED FOR UNDER THIS AGREEMENT
OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, OR CONTRACTED FOR, CHARGED, TAKEN,
RESERVED OR RECEIVED WITH RESPECT TO THE OBLIGATIONS, OR IF THE AGENT’S OR THE
LENDERS’ EXERCISE OF THE OPTION TO ACCELERATE THE MATURITY OF ANY NOTE, OR IF
ANY PREPAYMENT OF ANY NOTE RESULTS IN THE PAYMENT OF ANY INTEREST IN EXCESS OF
THAT PERMITTED BY LAW, THEN IT IS THE EXPRESS INTENT OF THE BORROWER AND THE
APPLICABLE LENDER THAT ALL EXCESS AMOUNTS THERETOFORE COLLECTED BY THE LENDER BE
CREDITED ON THE PRINCIPAL BALANCE OF THE NOTE (OR, IF THE NOTES AND ALL OF THE
OBLIGATIONS HAVE BEEN PAID IN FULL, REFUNDED), AND THE PROVISIONS OF THE NOTES
AND THE OTHER LOAN DOCUMENTS IMMEDIATELY BE DEEMED REFORMED AND THE AMOUNTS
THEREAFTER COLLECTABLE HEREUNDER AND THEREUNDER REDUCED, WITHOUT THE NECESSITY
OF THE EXECUTION OF ANY NEW DOCUMENT, SO AS TO COMPLY WITH THE THEN APPLICABLE
LAWS, BUT SO AS TO PERMIT THE RECOVERY OF THE FULLEST AMOUNT OTHERWISE CALLED
FOR HEREUNDER OR THEREUNDER. ALL SUMS PAID, OR AGREED TO

94



--------------------------------------------------------------------------------






BE PAID, FOR THE USE, FORBEARANCE, DETENTION, TAKING, CHARGING, RECEIVING OR
RESERVING ON THE OBLIGATIONS SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAWS,
BE AMORTIZED, PRORATED, ALLOCATED AND SPREAD THROUGHOUT THE FULL TERM OF SUCH
OBLIGATIONS UNTIL PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF INTEREST ON
ACCOUNT OF SUCH OBLIGATIONS DOES NOT EXCEED THE USURY CEILING FROM TIME TO TIME
IN EFFECT AND APPLICABLE THERETO FOR SO LONG AS DEBT IS OUTSTANDING UNDER THE
NOTES. TO THE EXTENT THAT THE AGENT AND THE LENDERS ARE RELYING ON CHAPTER 303
OF THE TEXAS FINANCE CODE TO DETERMINE THE MAXIMUM RATE (“MAXIMUM RATE”) PAYABLE
ON THE NOTES, THE AGENT AND THE LENDERS WILL UTILIZE THE WEEKLY CEILING FROM
TIME TO TIME IN EFFECT AS PROVIDED IN SUCH CHAPTER 303. TO THE EXTENT FEDERAL
LAW PERMITS THE AGENT AND THE LENDERS TO CONTRACT FOR, CHARGE OR RECEIVE A
GREATER AMOUNT OF INTEREST, BANK WILL RELY ON FEDERAL LAW INSTEAD OF SUCH
ARTICLE FOR THE PURPOSE OF DETERMINING THE MAXIMUM RATE. ADDITIONALLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW NOW IN EFFECT, BANK MAY, AT ITS OPTION AND
FROM TIME TO TIME, IMPLEMENT ANY OTHER METHOD OF COMPUTING THE MAXIMUM RATE
UNDER SUCH ARTICLE, OR UNDER OTHER APPLICABLE LAW BY GIVING NOTICE, IF REQUIRED,
TO THE BORROWER AS PROVIDED BY APPLICABLE LAW NOW OR HEREAFTER IN EFFECT. IN NO
EVENT SHALL THE PROVISIONS OF CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH
REGULATES CERTAIN REVOLVING LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) APPLY
TO THE OBLIGATIONS. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR
IN ANY OF THE OTHER LOAN DOCUMENTS, IT IS NOT THE INTENTION OF THE AGENT OR ANY
LENDER TO ACCELERATE THE MATURITY OF ANY INTEREST THAT HAS NOT ACCRUED AT THE
TIME OF SUCH ACCELERATION OR TO COLLECT UNEARNED INTEREST AT THE TIME OF SUCH
ACCELERATION.
ARTICLE XVI.    

LOAN GUARANTY
16.1    Guaranty. Each Loan Guarantor (other than those that have delivered a
separate Guaranty) hereby agrees that it is jointly and severally liable for,
and absolutely and unconditionally guarantees to the Lenders, the prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations and all costs and expenses
including, without limitation, all court costs and reasonable attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Agent, the L/C Issuer and the Lenders if
and to the extent permitted under this Agreement in endeavoring to collect all
or any part of the Secured Obligations from, or in prosecuting any action
against, the Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”). Each Loan
Guarantor further agrees that the Guaranteed Obligations

95



--------------------------------------------------------------------------------






may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.
16.2    Guaranty of Payment. This Loan Guaranty is a guaranty of payment and not
of collection. Each Loan Guarantor waives any right to require the Agent, the
L/C Issuer or any Lender to sue the Borrower, any Loan Guarantor, any other
guarantor, or any other Person obligated for all or any part of the Guaranteed
Obligations (each, an “Obligated Party”), or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.
16.3    No Discharge or Diminishment of Loan Guaranty.
(a)    Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Guaranteed Obligations), including: (i) any claim
of waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
the Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party, or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Agent, the L/C Issuer, any Lender,
or any other person, whether in connection herewith or in any unrelated
transactions.
(b)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(c)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the Agent,
the L/C Issuer or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non‑perfection, or
invalidity of any indirect or direct security for the obligations of the
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other Obligated Party liable for any of the Guaranteed Obligations; (iv) any
action or failure to act by the Agent, the L/C Issuer or any Lender with respect
to any collateral securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor

96



--------------------------------------------------------------------------------






as a matter of law or equity (other than the payment in full in cash of the
Guaranteed Obligations).
16.4    Defenses Waived. To the fullest extent permitted by applicable law, each
Loan Guarantor hereby waives any defense based on or arising out of any defense
of the Borrower or any Loan Guarantor or the unenforceability of all or any part
of the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of the Borrower or any Loan Guarantor, other than the payment in
full in cash of the Guaranteed Obligations. Without limiting the generality of
the foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Obligated Party, or any other Person.
Each Loan Guarantor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. The
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty, except to the extent
the Guaranteed Obligations have been fully and paid in cash. To the fullest
extent permitted by applicable law, each Loan Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.
16.5    Rights of Subrogation. No Loan Guarantor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Guaranteed Obligations have been Paid in Full.
16.6    Reinstatement; Stay of Acceleration. Notwithstanding any provisions
herein to the contrary, if at any time any payment of any portion of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, or reorganization of the Borrower or otherwise,
each Loan Guarantor’s obligations under this Loan Guaranty with respect to that
payment shall be reinstated at such time as though the payment had not been made
and whether or not the Agent, the L/C Issuer and the Lenders are in possession
of this Loan Guaranty. If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Agent.
16.7    Information. Each Loan Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that each
Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that

97



--------------------------------------------------------------------------------






neither the Agent, the L/C Issuer nor any Lender shall have any duty to advise
any Loan Guarantor of information known to it regarding those circumstances or
risks.
16.8    Termination. Each of the Lenders and the L/C Issuer may continue to make
loans or extend credit to the Borrower based on this Loan Guaranty until five
days after it receives written notice of termination from any Loan Guarantor.
Notwithstanding receipt of any such notice and subject to Section 16.10 of this
Agreement, each Loan Guarantor will continue to be liable to the Lenders for any
Guaranteed Obligations created, assumed or committed to prior to the fifth day
after receipt of the notice, and all subsequent renewals, extensions,
modifications and amendments with respect to, or substitutions for, all or any
part of that Guaranteed Obligations.
16.9    Taxes. Each payment of the Guaranteed Obligations will be made by each
Loan Guarantor without withholding for any Taxes, unless such withholding is
required under Section 3.5 of this Agreement.
16.10    Maximum Liability. The provisions of this Loan Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Loan Guarantor
under this Loan Guaranty would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of such Loan Guarantor’s
liability under this Loan Guaranty, then, notwithstanding any other provision of
this Loan Guaranty to the contrary, the amount of such liability shall, without
any further action by the Loan Guarantors or the Agent, the L/C Issuer or any
Lender, be automatically limited and reduced to the highest amount that is valid
and enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Agent, the L/C Issuer and the
Lenders to the maximum extent not subject to avoidance under applicable law, and
no Loan Guarantor nor any other Person shall have any right or claim under this
Section with respect to such Maximum Liability, except to the extent necessary
so that the obligations of any Loan Guarantor hereunder shall not be rendered
voidable under applicable law. Each Loan Guarantor agrees that the Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of each Loan Guarantor without impairing this Loan Guaranty or affecting the
rights and remedies of the Agent, the L/C Issuer or the Lenders hereunder,
provided that nothing in this sentence shall be construed to increase any Loan
Guarantor’s obligations hereunder beyond its Maximum Liability.
16.11    Contribution. In the event any Loan Guarantor (a “Paying Guarantor”)
shall make any payment or payments under this Loan Guaranty or shall suffer any
loss as a result of any realization upon any collateral granted by it to secure
its obligations under this Loan Guaranty, each other Loan Guarantor (each a
“Non‑Paying Guarantor”) shall contribute to such Paying Guarantor an amount
equal to such Non‑Paying Guarantor’s “Applicable Percentage” of such payment or
payments made, or losses suffered, by such Paying Guarantor. For purposes of
this Article XVI, each Non‑Paying Guarantor’s “Applicable Percentage” with
respect to any such payment or loss by a Paying Guarantor shall be determined as
of the date on which such payment or loss was made by reference to the ratio of
(i) such Non‑Paying Guarantor’s Maximum Liability as of such date

98



--------------------------------------------------------------------------------






(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non‑Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non‑Paying Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrower after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non‑Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of all of the Agent,
the L/C Issuer, the Lenders and the Loan Guarantors and may be enforced by any
one, or more, or all of them in accordance with the terms hereof.
16.12    Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article XVI is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agent, the L/C Issuer and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.
16.13    Keepwell. Without limiting anything in this Article XVI, each Qualified
ECP Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time to each Loan Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act at the time the guarantee under
this Article XVI becomes effective with respect to any Swap Obligation, to honor
all of the Obligations of such Loan Guarantor under this Article XVI in respect
of such Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 16.13 for the maximum amount of such
liability that can be hereby incurred without rendering its undertaking under
this Section 16.13, or otherwise under this Article XVI, voidable under
applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The undertaking of each Qualified ECP Guarantor under
this Section 16.13 shall remain in full force and effect until termination of
the Commitments and payment in full of all Loans and other Obligations. Each
Qualified ECP Guarantor intends that this Section 16.13 constitute, and this
Section 16.13 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Loan Guarantor that would otherwise not
constitute an “eligible contract participant” under the Commodity Exchange Act.


16.14    Entire Agreement. This Loan Guaranty supersedes all prior written and
oral agreements and understandings, if any, regarding the subject matter of this
Loan Guaranty; provided, however, this Loan Guaranty is in addition to and does
not replace, cancel, modify or affect any

99



--------------------------------------------------------------------------------






other guaranty of Loan Guarantor now or hereafter held by Bank that relates to
Borrower and different indebtedness.
16.15    First Cash Ltd. Notwithstanding anything to the contrary contained in
this Article XVI any other provision of this Agreement or any other Loan
Document, to the extent required by applicable law, Agent and Lenders hereby
agree to subordinate any rights and/or claims they may have against the current
assets of First Cash, Ltd (as such term is defined in the Texas Pawnshop Act) in
order for First Cash, Ltd to meet the net asset requirement of the Texas
Pawnshop Act.
ARTICLE XVII.    
STATUTE OF FRAUDS NOTICE
17.1    ENTIRE AGREEMENT – SECTION 26.02 NOTICE. IN ACCORDANCE WITH SECTION
26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TOGETHER CONSTITUTE A WRITTEN AGREEMENT AND REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



100



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.
LENDERS:
WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Agent and a Lender


By:    
Name:    
Title:    


Address for Notices:


1525 W W.T. Harris Blvd
1st Floor
Charlotte, North Carolina 28262-8522
Attention: Syndication Agency Services
Fax: (704) 715-0017
Email: agencyservices.requests@wellsfargo.com    


LENDERS:
[_______],

as a Lender


By:    
Name:    
Title:    


Address for Notices:


[address]
Attention: [_____]
Phone:    [_____]
Fax:    [_____]


BORROWER:
FIRST CASH FINANCIAL SERVICES, INC.



By:        
Name:    Rick L. Wessel    
Title:    President    


690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention: Rick L. Wessel
Phone:    (817) 460-3947
Fax:    (817) 461-7019






--------------------------------------------------------------------------------






LOAN GUARANTORS:
COLLEGE PARK JEWELERS, INC.,

a Maryland corporation


By:                            
Name: Rick L. Wessel
Title: President




FAMOUS PAWN, INC.,
a Maryland corporation


By:                            
Name: Rick L. Wessel
Title: President




FCFS CO, INC.,
a Colorado corporation


By:                            
Name: Rick L. Wessel
Title: President




FIRST CASH CORP.,
a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: President




FIRST CASH CREDIT, LTD.,
a Texas limited partnership


By: FIRST CASH CREDIT MANAGEMENT, L.L.C., its General Partner


By:                            
Name: R. Douglas Orr
Title: Manager






--------------------------------------------------------------------------------






LOAN GUARANTORS (CONT’D):
FIRST CASH, LTD.,

a Texas limited partnership


By: FIRST CASH MANAGEMENT, L.L.C., its General Partner


By:                            
Name: Rick L. Wessel
Title: Manager




FIRST CASH CREDIT MANAGEMENT, L.L.C.,
a Texas limited liability company


By:                            
Name: R. Douglas Orr
Title: Manager




FIRST CASH MANAGEMENT, L.L.C.,
a Delaware limited liability company


By:                            
Name: Rick L. Wessel
Title: Manager




KING PAWN, INC.,
a Maryland corporation


By:                            
Name: Rick L. Wessel
Title: President




LTS, INCORPORATED,
a Colorado corporation


By:                            
Name: Rick L. Wessel
Title: President






--------------------------------------------------------------------------------






LOAN GUARANTORS (CONT’D):
MARYLAND PRECIOUS METALS INC.,

a Maryland corporation


By:                            
Name: Rick L. Wessel
Title: President




MISTER MONEY -- RM, INC.,
a Colorado corporation


By:                            
Name: Rick L. Wessel
Title: President


Address for Notices for all Loan Guarantors:


690 East Lamar Boulevard, Suite 400
Arlington, TX 76011
Attention: Rick L. Wessel
Phone:    (817) 460-3947
Fax:    (817) 461-7019










